       Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 1 of 78



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA



CALIFORNIA ASSOCIATION OF PRIVATE
POSTSECONDARY SCHOOLS,

2520 Venture Oaks Way #170
Sacramento, CA 95833                                   Civil Action No. _____________17-
                                                       999 (RDM)
                        Plaintiff,

v.

BETSY DEVOS, in her official capacity as
Secretary of the Department of Education,

Office of the Secretary
400 Maryland Avenue, SW
Washington, D.C. 20202, and

THE DEPARTMENT OF EDUCATION,

400 Maryland Avenue, SW
Washington, D.C. 20202

                        Defendants.


                       AMENDED COMPLAINT AND PRAYER
                   FOR DECLARATORY AND INJUNCTIVE RELIEF

       Plaintiff California Association of Private Postsecondary Schools (“CAPPS”), for its

amended complaint against Defendants, the Honorable Betsy DeVos, Secretary of the

Department of Education (“Secretary”), and the Department of Education (the “Department”)

alleges, by and through its attorneys, as follows:

                                       INTRODUCTION

1.     This is an action under the Administrative Procedure Act, 5 U.S.C. §§ 553, 701-706

       (“APA”), and the United States Constitution challenging regulations promulgated by the
     Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 2 of 78



     Department on November 1, 2016, as well as supplemental regulations promulgated on

     January 19, 2017. See 81 Fed. Reg. 75,926 (Nov. 1, 2016) (“Final Rule” or “Borrower

     Defense Regulations”); 82 Fed. Reg. 6253 (Jan. 19, 2017) (“Borrower Defense

     Procedures”). The Department stated that the Final Rule was adopted pursuant to Title

     IV of the Higher Education Act of 1965 (“HEA”), 20 U.S.C. § 1070 et seq., which

     governs federal financial aid for postsecondary education. The regulations exceed the

     Department’s authority under the HEA and conflict with the Federal Arbitration Act

     (“FAA”), and are arbitrary and capricious under the APA, and violate the United States

     Constitution.

2.   Plaintiff CAPPS is a non-profit association of California private postsecondary schools.

     CAPPS has a membership of around 150 institutions, including proprietary (i.e., for-

     profit) and non-profit schools, most of whom are eligible for Title IV funding. Nearly all

     CAPPS schools offer curriculum-driven educational programs designed to prepare

     students for occupations that are necessary to a thriving economy. For example, CAPPS

     schools train future nurses, ultrasound technicians, emergency medical technicians,

     electricians, and individuals in numerous other occupations. Neither the local nor the

     national economy would function without workers in these fields.

3.   Most CAPPS member schools are smaller institutions, averaging less than 400 students

     and one or two locations. Moreover, CAPPS members serve many students who are non-

     traditional, including students who did not attend college immediately after graduating

     from high school, part-time students, students with full-time jobs, students who are

     financially independent, students who have dependents, and students who have earned a




                                              2
     Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 3 of 78



     GED. Students at CAPPS schools are also more likely to be low-income, older, and

     minorities than are students at public or non-profit colleges and universities.

4.   The Final Rule threatens the existence of many CAPPS member institutions. The

     increased costs and the dramatically escalated threat of meritless claims and litigation,

     both before the Department and in court, will be crippling for many schools. The lack of

     procedural safeguards and clear standards throughout the Final Rule severely exacerbates

     these problems.

5.   The Borrower Defense Regulations are likely to shutter many vocational schools without

     any reasonable justification and will needlessly leave many non-traditional students with

     few or no educational options. A wide range of industries across America will suffer

     when their supply of qualified employees slows to a trickle.

6.   Many traditional liberal arts schools will suffer as well. The Final Rule exposes all

     schools to massive new liability, and likely will be particularly harmful to schools serving

     low-income and minority students. As a result, a wide and disparate group of citizens

     and institutions, including many historically black colleges and universities (“HBCUs”),

     have expressed concern about the unwarranted cost and burdens of the new rules.

7.   CAPPS supports thoughtful, appropriate regulation of the postsecondary education

     sector. CAPPS works with its schools to foster a strong culture of compliance. CAPPS

     also supports providing relief to students who have been victims of fraud, as the Final

     Rule purportedly aims to do. But the Final Rule is not a lawful, common-sense, well-

     considered, reasoned regulatory intervention. It goes far beyond aiding students who

     have been the victims of fraud and threatens massive, unnecessary, harmful, and severe

     consequences. The Final Rule is a sprawling mass of thinly studied new requirements

                                               3
     Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 4 of 78



     that, by the Department’s own estimates, will cost schools almost one billion dollars per

     year. The ten-year impact on the public fisc is estimated at $14.9 billion dollars. It is

     necessary and important that regulations with such a profound fiscal impact be justified

     and supported by reasoned decision-making. This Rule was not.

8.   The Final Rule creates a seismic shift in multiple areas of higher education regulation

     without legal basis or reasonable justification. First, the Department has radically

     changed the grounds and processes for student borrowers to raise “borrower defenses” to

     Title IV loan repayment (“Borrower Defense Provisions”). Previously, as its name

     suggests, a so-called “borrower defense” could be raised by a student only as a defense in

     a proceeding against the student to collect on his or her debt, and only when a school had

     contravened state law. But the Department has transformed the borrower “defense” into

     a wide-ranging affirmative cause of action that a student can use to have all of his or her

     Title IV debts cancelled, or even recover loan amounts previously paid, with the student’s

     financial liability transferred to either the student’s school or federal taxpayers. Although

     Congress has created a handful of explicit and targeted debt forgiveness programs that

     help borrowers who commit their careers to public service, Congress has never intimated

     that borrower “defenses” were meant to erase debt for thousands of students who were

     reliably paying back their loans, or to charge schools for those losses. Making matters

     worse, the Department has failed to provide sufficient procedural protections for affected

     educational institutions.

9.   Second, the Final Rule imposes sweeping new requirements regarding a school’s

     “financial responsibility” (“Financial Responsibility Provisions”). These provisions fail

     to appropriately account for an institution’s total financial circumstances and go well

                                               4
       Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 5 of 78



       beyond assessing institutional financial responsibility. Their far-reaching mandates and

       automatic “triggers” may label a school financially unsound if it, for example, merely is

       sued by a public entity, regardless of the merits of the suit. Educational institutions that

       trip one of these “triggers” may be required to post expensive and difficult-to-obtain

       letters of credit for large sums of money. And these same educational institutions may

       now be required by law to report negatively on their financial situation to current and

       prospective students – even if the school is able to demonstrate, despite a pending lawsuit

       or regulatory filing, that it is otherwise financially sound.

10.    Third, the Department unjustifiably requires a new loan repayment rate warning that

       applies only to proprietary institutions (“Repayment Rate Provisions”). These provisions

       would require proprietary schools to “warn” prospective students when the median recent

       alumnus or alumna is not paying his or her loans back quickly enough. As commenters

       explained, this new metric unjustifiably penalizes institutions whose students are on

       income-based repayment plans, despite the Department and Congress’s strong support for

       those very plans. It also penalizes schools based on students’ educational and financial

       background. In addition, the Repayment Rate Provisions fail to apprise students and

       prospective students at non-profit and public schools that have failed to meet the same

       repayment rate requirements as proprietary schools. The decision to adopt proprietary-

       school-specific regulations was based on data that the Department now admits was

       erroneous.

118.   Fourth, with The Final Rule creates a seismic shift in higher education regulation without

       legal basis or reasonable justification. With no statutory authorization and in conflict

       with the strong federal policy favoring arbitration, the Department prohibits institutions

                                                  5
       Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 6 of 78



       from including arbitration provisions or class action waivers in their agreements with

       students (“Arbitration and Class Action Provisions”). The Department prohibits these

       clauses in contracts despite the fact that Congress and the United States Supreme Court

       have repeatedly emphasized the benefits of arbitration and of class action waivers,

       embodied in the FAA. In addition to banning these provisions in future agreements, the

       Department forbids schools from enforcing their existing contracts regarding arbitration

       and class actions.

129.   The Final Rule harms institutions and their students, without legal authority and without a

       sound or adequate justification. Each of the Final Rule’s four categories of regulation

       promisesThe Arbitration and Class Action Provisions promise

       to be extremely costly, especially to proprietary and career-oriented schools and other

       schools that serve underrepresented groups. If the Final Rule takes With the Arbitration

       and Class Action Provisions in effect, many schools serving non-traditional students,

       particularly small schools, may be forced to shut down due to the crushing burden of the

       regulations’ cost, which are imposed without accompanying public benefit.

1310. These unfortunate outcomes are the product of a rushed and flawed rulemaking process.

       The Secretary gave students, lenders, schools, and others only 45 days to comment on

       this massive regulatory project. Still, over 10,000 comments were filed. The Department

       then purportedly read, considered, and responded to each material comment in its final

       draft in less than six weeks. After that, the Department sent the final version of its rule to

       the Office of Management and Budget (“OMB”) for review. The OMB review process

       generally takes 90 days. This review was complete in a little over 30 days, despite the

       regulations’ $14.9 billion price tag.

                                                 6
       Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 7 of 78



1411. The Department’s rush was aimed at finalizing the rule before November 1, 2016, which

       was one week before the presidential election and the last possible date under the

       applicable statute for promulgating rules that will go into effect the next fiscal year. The

       hurried timetable is evident in the sloppy drafting of the Final Rule.

1512. The regulatory provisions published in the Federal Register lack any statutory basis, and

       demonstrate an absence of reasoned decision-making, and run headlong into contrary

       provisions of the U.S. Constitution.

16.    The Final Rule is unlawful for several reasons. First, the Rule exceeds the statutory

       authority conferred by the HEA. Contrary to the Final Rule’s Borrower Defense

       Provisions, the HEA does not allow borrowers to affirmatively move to cancel their debt;

       nor does the HEA authorize the Department to pursue schools in an administrative setting

       for whatever borrower liability the Department chooses to forgive. Similarly, with regard

       to the Financial Responsibility Provisions, the methods the Final Rule uses to determine

       financial responsibility do not comport with the terms of the HEA. Instead, the

       Provisions fail to fulfill the statute’s mandate to account for an institution’s total financial

       circumstances, impermissibly delegate tasks to third-party actors, and specify regulatory

       consequences different from those in the statute. With regard to the Repayment Rate

       Provisions, the Department cites no relevant authority for mandating disclosures in all

       marketing communications with prospective students. And, with regard to the

       Arbitration and Class Action Provisions, the HEA also does not authorize the

       Department’s sweeping changes to existing contracts between schools and students. The

       Department’s actions expressly conflict with Congress’s pro-arbitration policy embodied

       in the FAA.

                                                  7
       Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 8 of 78



13.    The Arbitration and Class Action Provisions are unlawful for several reasons. First, the

       Department’s actions expressly conflict with Congress’s pro-arbitration policy embodied

       in the FAA. The Rule exceeds the statutory authority conferred by the HEA, which does

       not authorize the Department’s sweeping changes to contracts between schools and

       students.

1714. Second, the Department’s massive rewrite of current regulations suffers from a lack of

       reasoned decision-making and is arbitrary and capricious under the APA. Among other

       things, the Final Rule does not explain why its creation of an affirmative right to cancel

       debt through the Borrower Defense Provisions is reasonable, or why it affords schools

       only minimal process before holding the institution liable for borrower defense to

       repayment claims. In the Financial Responsibility Provisions, the Department arbitrarily

       imposes significant consequences, in some cases automatically, based on “triggering

       events” that may have little or nothing to do with the school’s financial soundness. It

       then estimates the impact of several events using a novel and unsound methodology

       without employing standard accounting practices. These “triggers” raise serious

       problems regarding fairness, due process, and reasoned decision-making. The

       Department’s Repayment Rate Provisions arbitrarily target proprietary schools and

       punish institutions whose students use the Department’s income-based repayment plans,

       in contravention of the APA. Moreover, theThe Department’s Arbitration and Class

       Action Provisions are arbitrary and capricious for numerous reasons, including, but not

       limited to, a lack of reasoned discussion of the benefits of arbitration; significant reliance

       on a study completed by a different agency unrelated to the federal student loan market;

       and contradictions in the Department’s reasoning in the preamble itself.

                                                 8
       Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 9 of 78



18.    Finally, the Final Rule violates the Constitution. By providing schools with little process

       before an administrative tribunal, the Borrower Defense Provisions violate the Due

       Process clause of the Fifth Amendment, Article III of the Constitution, and the Seventh

       Amendment right to a jury trial in a civil case. The Financial Responsibility Provisions

       also violate the Due Process clause by imposing penalties automatically, without the

       ability to demonstrate a school’s financial soundness. The Repayment Rate Provisions

       force schools to engage in broad, prophylactic speech that may misrepresent the school’s

       views, in violation of the First Amendment. And the Department’s retroactive

       application of the Arbitration and Class Action waiver provisions creates significant

       constitutional problems.

1915. The Court should vacate the challenged regulations and, if necessary, remand this matter

       to the agency for further, more careful consideration.

                                           PARTIES

2016. Plaintiff CAPPS is a voluntary, non-profit association of California private postsecondary

       schools. Its principal place of business is located in Sacramento, CA. CAPPS has a

       membership of approximately 150 institutions, including proprietary and non-profit

       schools. Most of CAPPS’s member schools are smaller institutions, averaging less than

       400 students. The vast majority of CAPPS schools are accredited and participate in

       financial aid programs under Title IV of the HEA. 20 U.S.C. §§ 1070-1099d. They thus

       will be subject to the Final Rule. CAPPS schools will face additional regulatory burdens

       and compliance costs as a result of the new regulations, and those costs are already

       accruing. These injuries are directly traceable to the Final Rule. The injuries would be

       remedied by a favorable judgment vacating the regulations. The interests CAPPS seeks


                                                9
      Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 10 of 78



       to protect are germane to its purpose of promoting reasonable policy and regulation in the

       postsecondary education sector, and the claims asserted and relief requested do not

       require the participation of individual members. CAPPS is also injured in its

       administrative capacity because it will have to alter its own compliance and training

       programs in light of these novel and unlawful regulations, which will cost the

       organization substantial time and money.

2117. Defendant Betsy DeVos is the Secretary of Education. She is sued in her official

       capacity. The Secretary’s official address is 400 Maryland Avenue, SW, Washington,

       D.C. 20202. The Secretary, in her official capacity, is responsible for the Department’s

       promulgation of the Final Rule.

2218. Defendant Department of Education is an agency of the United States. As such, it is

       subject to the APA. See 5 U.S.C. § 551(1). The Department is located at 400 Maryland

       Avenue, SW, Washington, D.C. 20202.

                                 JURISDICTION AND VENUE

2319. This action arises under the Administrative Procedure Act, 5 U.S.C. §§ 553, 701-06, and

       the United States Constitution. Jurisdiction lies in this Court pursuant to 28 U.S.C.

       § 1331.

2420. Venue is proper in this Court under 28 U.S.C. § 1391(e) because this is an action against

       officers and agencies of the United States; because Defendant Department of Education

       resides in this judicial district; because Defendant Secretary DeVos performs her official

       duties in this judicial district; and because a substantial part of the events or omissions

       giving rise to this action occurred in this judicial district.




                                                  10
      Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 11 of 78



                                 FACTUAL ALLEGATIONS

I.     CAPPS AND PRIVATE SECTOR SCHOOLS

2521. CAPPS is the only California state association that represents the full and diverse range

       of private postsecondary schools in California. CAPPS has a membership of

       approximately 150 institutions, which includes proprietary and non-profit institutions.

       CAPPS schools offer a wide range of degrees, from certificates, to associates degrees,

       masters degrees, and professional degrees.

2622. CAPPS schools prepare workers for many occupations that are necessary to a thriving

       economy. CAPPS schools train future nurses, dialysis technicians, ultrasound

       technicians, home health aides, emergency medical technicians, information technology

       specialists, hardware and software experts, cyber-security specialists, HVAC and

       refrigeration technicians, heavy equipment specialists, electricians, paralegals, chefs, line

       cooks, cosmetologists, and even gunsmiths. Some CAPPS members specialize in

       training injured workers to reenter the workforce, and others partner with workforce

       training organizations to educate their participants in labor-demand occupations.

2723. The economy would not function adequately without workers in these fields. Local

       hospitals, labs, repair companies, and restaurants depend on a reliable stream of well-

       trained workers. So do consumers. Many elderly patients, for example, would suffer if

       home health aides or dialysis technicians were in short supply. Registered nurses, whom

       many CAPPS schools train, are among the most in-demand workers in the national

       economy. Without private schools supplying much-needed workers in these trades,

       industry would suffer. Private sector schools supply approximately half of all technically

       trained workers entering the workforce each year.


                                                11
      Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 12 of 78



2824. Many CAPPS schools are also small, family-owned businesses. These small businesses

       offer upward mobility for their owners as well as their students. These small schools,

       often labeled “technical colleges,” differ from traditional higher education institutions in

       that they do not offer broad-based liberal arts degrees. Instead, they offer degrees and

       certificates based on specific occupational skillsets that often require state or national

       licensing. These educational institutions are closely connected to employers, and their

       presence ensures that businesses can recruit well-trained staff and remain competitive.

       These occupational degrees and certificates allow consumers and companies to benefit

       from employees who are skilled in the latest techniques and tools of their craft.

2925. CAPPS is dedicated to protecting the interests of all of its members, including smaller

       institutions. Proprietary institutions are among the most intensely regulated entities in

       California and nationally. The California legislature has imposed dozens of legal

       requirements that apply only to proprietary schools. The California state regulatory

       agency that oversees proprietary schools has also imposed multiple onerous regulations

       implementing proprietary-school-only legislation. There are also scores of statewide

       boards, bureaus, and commissions that oversee the licensing of practitioners and approval

       of programs concerning various occupations offered by CAPPS institutions. In addition,

       federal oversight of these schools has been increasing rapidly.

3026. On information and belief, the fiscal burden that the Final Rule imposes will pose a

       serious threat to the viability of some CAPPS schools.

3127. The harm to students would be particularly acute if schools begin to close in large

       numbers as a result of the unlawful and detrimental new regulations.




                                                 12
      Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 13 of 78



3228. Most CAPPS members are proprietary institutions, which serve a student population that

       has a high percentage of low-income and minority individuals who otherwise are not well

       served by traditional institutions. For example, proprietary schools’ students are more

       likely to receive Pell grants, which provide financial aid exclusively for low-income

       borrowers. See Comments of CAPPS, ED-2015-OPE-0103, Attach. 1, Declaration of

       Jonathan Guryan, Ph.D., ¶ 14 (Aug. 1, 2016). Students at proprietary schools are also

       likely to be the first in their family to graduate from college. Id. In addition, in 2011-12,

       26 percent of students at proprietary schools were African-American, compared to only

       15 percent at public schools and 14 percent at private non-profit schools. Id. ¶ 10. “The

       fraction of students who were Hispanic at for-profit schools was 19 percent, similar to the

       17 percent at public schools, but greater than the 10 percent at private not-for-profit

       schools.” Id. Students at proprietary schools are also more likely to be single parents,

       financially independent, and over the age of 25.

3329. These students are often drawn to proprietary schools based on the schools’ flexible

       schedules and focused instruction. Many proprietary schools offer classes on evenings

       and weekends, or even online. Those programs are also tailored toward specific, in-

       demand occupations. Since proprietary school students are likely to be financially

       independent – and many are single parents – this flexibility and responsiveness to the

       market is important.

3430. Proprietary schools have established a record of successful efforts to help those students,

       whom other schools might label “at risk,” actually graduate. As the former president of

       Northwestern University has noted, “The graduation rates of some for-profit institutions

       are well above 50% – as high or higher than those of many four-year public colleges, let

                                                13
      Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 14 of 78



       alone community colleges and nonselective public and private colleges (which often have

       rates below 50%),” even given their non-traditional student populations. Henry Bienen,

       In Defense of For-Profit Colleges, Wall St. J. (July 24, 2010),

       http://www.wsj.com/articles/SB10001424052748703724104575378933954267308.

3531. As the Department itself acknowledged, “there are many proprietary career schools and

       colleges that play a vital role in the country’s higher education system.” 81 Fed. Reg. at

       75,934.

3632. IfIn light of the new regulations are implemented, many non-traditional students may be

       unable to access postsecondary education. For example, the Repayment Rate Provisions,

       which apply only to proprietary schools, are triggered if a loan “repayment rate” for

       students is below a certain threshold. These provisions penalize schools even when

       students are current on their loans but repaying slowly as they launch their careers and

       deal with daunting economic challenges. Schools will therefore be required, under the

       new regulations, to issue disclosures that will harm their reputations and recruitment

       efforts based on statistics that are not clearly correlated with student achievement.

       Similarly, by targeting and forcing the closure of proprietary schools, the Final Rule

       harms the schools’ students, many of whom are non-traditional. This will negatively

       affect both the diversity of schools and the diversity of the American workforce.

II.    STATUTORY FRAMEWORK

3733. Title IV of the HEA was enacted “to assist in making available the benefits of

       postsecondary education to” students who otherwise could not afford the cost of a degree

       or certificate. 20 U.S.C. § 1070(a). Title IV programs are administered by the

       Department.


                                                14
      Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 15 of 78



3834. The vast majority of postsecondary students – over two million each year – depend on

       Title IV funds to achieve their educational goals. Around 83 percent of full-time, first-

       time undergraduate students rely on Title IV financial aid to help pay for their degrees.

       Nat’l Ctr. For Educ. Statistics, Digest of Education Statistics, Table 331.20 (Dec. 2016),

       https://nces.ed.gov/programs/digest/d15/tables/dt15_331.20.asp (outlining financial aid

       statistics for 2013-14 school year). The average student receives over $7,000 in federal

       loans each year. Id. Title IV programs include many of the most familiar loan and grant

       programs: the Direct Loan Program, Federal Perkins Loans, and Pell Grants, among

       others.

3935. Congress already strictly regulates the provision and use of Title IV funds, including

       eligibility for participation in Title IV programs. For example, to receive Title IV funds,

       a school must be “legally authorized within [a] State to provide a program of education

       beyond secondary education.” 20 U.S.C. § 1001(a)(2). Institutions must also be

       “accredited by a nationally recognized accrediting agency or association” to receive those

       funds. Id. § 1001(a)(5). Through these requirements, Congress has already ensured that

       Title IV funds will flow only to legitimate, degree- or certificate-granting institutions.

4036. Congress also provided the Department with specific, carefully cabined tools to ensure

       compliance with Title IV.

4137. For example, Section 487 of the HEA allows the Secretary to take action against an

       institution upon “determination, after reasonable notice and opportunity for a hearing,

       that an eligible institution has engaged in substantial misrepresentation of the nature of its

       educational program, its financial charges, or the employability of its graduates.” Id.

       § 1094(c)(3)(A). When that happens, there are two specified remedies: the Secretary

                                                15
      Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 16 of 78



       may “suspend or terminate” an institution’s “eligibility status” for Title IV loans or the

       Secretary may “impose a civil penalty upon such institution of not to exceed $25,000 for

       each violation.” Id. § 1094(c)(3)(A)–(B). When “determining the amount of such

       penalty,” the Secretary must consider “the appropriateness of the penalty to the size of

       the institution of higher education subject to the determination, and the gravity of the

       violation, failure, or misrepresentation.” Id. § 1094(c)(3)(B)(ii). Congress thus provided

       specific, delineated penalties that may be imposed based on a substantial

       misrepresentation.

4238. In addition, Congress provided that “the Secretary shall specify in regulations which acts

       or omissions of an institution of higher education a borrower may assert as a defense to

       repayment of a loan made under” Title IV. Id. § 1087e(h) (emphasis added). This

       provides a “defense” for students who should not be liable in repayment proceedings.

4339. Prior to the promulgation of the Borrower Defense RegulationsFinal Rule, the

       Department interpreted this language as providing for defenses to be used in collection

       proceedings: “In any proceeding to collect on a Direct Loan, the borrower may assert as a

       defense against repayment, any act or omission of the school attended by the student that

       would give rise to a cause of action against the school under applicable State law.” 34

       C.F.R. § 685.206(c)(1).

4440. Congress also imposed certain bookkeeping duties on institutions receiving Title IV

       funds. These duties are written into the school’s Title IV program participation

       agreement with the Department. Those agreements outline the basic expectations for

       Title IV participants, and they, too, are governed by statute. For example, under the

       HEA, an institution must agree to “provide a statement that certifies the eligibility of any

                                                16
      Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 17 of 78



       student to receive a loan.” 20 U.S.C. § 1087d(a)(1)(C). The institution must also “set

       forth a schedule for disbursement of the proceeds of the loan in installments.” Id.

       § 1087d(a)(1)(D). And the school must “provide assurances that [it] will comply with

       requirements established by the Secretary relating to student loan information,” id.

       § 1087d(a)(2), and may “not charge any fees of any kind, however described, to student

       or parent borrowers for origination activities.” Id. § 1087d(a)(5). As part of requiring

       institutions to adhere to these ministerial duties, the Secretary may “include such . . .

       provisions as the Secretary determines are necessary to protect the interests of the United

       States and to promote the purposes of” the Direct Loan Program in program agreements.

       Id. § 1087d(a)(6). Congress thus ensured that loan disbursement and information

       collection would proceed in an orderly manner.

4541. Over the years, Congress has also created several specific loan forgiveness programs for

       student borrowers who have provided public service. For example, Section 455(m)(1)

       allows the Department to “cancel the balance of interest and principal due” for borrowers

       who have dedicated their lives to public service and paid their loans for ten years. Id.

       § 1087e(m). The Higher Education Opportunity Act added a similar provision for service

       in areas of national need. See Pub. L. No. 110-315, § 430, 122 Stat. 3078, 3236-42

       (2008).

4642. Congress also set a cap on the total amount of loans an individual student can take out.

       See, e.g., 34 C.F.R. § 685.203. But schools are not permitted to limit the amount students

       borrow from Title IV to, for example, cover only the cost of tuition. See Dep’t of Educ.,

       2016-2017 Federal Student Aid Handbook 3–90 (2016) (A “school may not have a policy

       of limiting Direct Loan borrowing on an across-the-board or categorical basis. For

                                                 17
       Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 18 of 78



       example, you may not have a policy of limiting borrowing to the amount needed to cover

       the school charges, or not allowing otherwise eligible students to receive the ‘additional’

       Direct Unsubsidized Loan amounts that are available under the annual loan limits.”).

4743. Congress also included detailed provisions requiring schools receiving Title IV funds to

       be financially responsible. Section 498(c)(1) of the Act provides that “[t]he Secretary

       shall determine whether an institution has the financial responsibility required,” based on

       whether it is able to provide the services it claims to offer, provide the administrative

       resources necessary to comply with the Act, and meet all of its financial obligations. 20

       U.S.C. § 1099c(c)(1).

4844. The Act further provides that “[t]he Secretary shall take into account an institution’s total

       financial circumstances in making a determination of its ability to meet the standards” for

       financial responsibility required under the Act. Id. § 1099c(c)(2). An institution may be

       required to provide “satisfactory evidence of its financial responsibility” if it “fails to

       meet criteria prescribed by the Secretary regarding ratios that demonstrate financial

       responsibility.” Id. Such evidence may consist of, inter alia, a letter of credit, id.

       § 1099c(c)(3)(A), or a showing that it “has met standards of financial responsibility,

       prescribed by the Secretary by regulation, that indicate a level of financial strength not

       less than those required” by the ratio-based criteria, id. § 1099c(c)(3)(C). The Act

       specifically provides that the Secretary’s determinations under these provisions “shall be

       based on an audited and certified financial statement of the institution,” and that the

       criteria “shall take into account any differences in generally accepted accounting

       principles, and the financial statements required thereunder, that are applicable to for-

       profit, public, and nonprofit institutions.” Id. § 1099c(c)(2), (5).

                                                 18
       Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 19 of 78



4945. In other words, Congress tasked the Department with ensuring financial responsibility

       based on an institution’s total financial circumstances, an assessment that involves audits,

       accounting, and ratio-based criteria. And Congress mandated that institutions have an

       opportunity to demonstrate their financial responsibility based on the institution’s overall

       financial health before a school is deemed financially deficient. See id. § 1099c(c)(2)–

       (3).

5046. In its detailed provisions outlining the administration of federal loans, the HEA does not

       contain any provisions related to repayment rate warnings and does not draw distinctions

       on loan repayment rates between non-profit and proprietary institutions. The HEA also

       does not address arbitration agreements or class action waivers.

III.   THE DEPARTMENT’S RUSH TO REGULATE

5147. Despite the broad scope and enormous financial impact of the Final Rule, the

       Department’s rushed rulemaking procedure crammed multiple, unrelated provisions into

       a single rule and left little time for public input or departmental revisions. The result is

       an understudied, overbroad rule based on very little data or concrete evidence.

5248. Section 492 of the HEA requires the Secretary to obtain public involvement in the

       development of proposed regulations affecting Title IV programs. 20 U.S.C. § 1098a.

5349. After obtaining public input, the Secretary must subject the proposed regulations to a

       negotiated rulemaking process, collaborating with stakeholders to draft consensus rules.

       Id.

5450. In accordance with the statute, the Department attempted to reach consensus with a

       negotiating committee representing various stakeholders as to new borrower defense,

       financial responsibility, anti-arbitration and class-action waiver, and loan repayment


                                                 19
       Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 20 of 78



       disclosure regulations. Of the 16 groups ultimately represented on the negotiating

       committee, only one group – consisting of two individuals – represented the interests of

       proprietary schools, large and small.

5551. Arbitration provisions and class-action waivers were not included in the original notice as

       topics for negotiated rulemaking. Rather, the Department decided to jam those topics

       into the agenda once negotiated rulemaking had already commenced, without adding

       additional experts on the topic to the negotiating committee.

5652. After failing to reach consensus in March 2016, the Department set about finalizing its

       preferred regulations. Less than three months after disbanding the negotiating

       committee, the Department released a draft of its proposed regulations. The publicly

       released draft was 530 pages long. The Notice of Proposed Rulemaking (“NPRM”)

       consumed 93 pages of the Federal Register when it was officially published on June 16,

       2016. The Department announced that it planned to finalize the rules by November 1,

       2016, slightly over four months later.

5753. Despite the broad scope of its regulatory effort and the tremendous impact it was

       expected to have on the public and private fisc, the Department provided commenters

       with a mere 45 days to respond to its proposed rules. By contrast, Executive Order 12866

       contemplates a standard 60-day period for commenting on significant rules. See

       Executive Order 12866, 58 Fed. Reg. 51,735 (Oct. 4, 1993). This rule is classified as

       “significant,” and has a far more expansive and costly impact than many “significant”

       rules.

5854. Even in the face of this tight deadline, over 10,000 schools, students, legislators, and

       public officials commented on the proposed rule by August 1, 2016.

                                                20
       Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 21 of 78



5955. Schools, legislators, public interest groups, and others offered a broad range of criticisms.

       Historically black colleges and universities, including Spelman College, noted that the

       cumulative impact of the Department’s Financial Responsibility Provisions could cause

       an enormous and unjustified negative financial impact on HBCUs and other under-

       resourced institutions that nevertheless provide quality educational opportunities. See

       Comments of Spelman College, ED-2015-OPE-0103 (July 28, 2016). Then-

       Representative Tom Price and Senator Mike Enzi – chairmen of the House and Senate

       Budget Committees – wrote to the Secretary to express concern over the expense of the

       proposed rule. See Letter from Rep. Tom Price, M.D., Chairman, House Budget Comm.,

       & Sen. Mike Enzi, Chairman, Senate Budget Comm., to John B. King, Jr., Secretary,

       U.S. Dep’t of Educ. (July 14, 2016). They noted that the “broad scope” of the proposed

       rule “could increase tuition (by increasing schools’ legal liability), bankrupt proprietary

       schools, and potentially close down many nonprofit colleges, thus limiting higher

       education options for students.” Id. at 2. They commented that “under the proposed rule,

       even an unintentional misrepresentation or omission of information in a school catalogue

       could result in the Secretary certifying a claim for a group of thousands of borrowers.”

       Id. Groups representing both non-profit and proprietary schools echoed those concerns.

       See, e.g., Comments of Career Education Colleges and Universities, ED-2015-OPE-0103

       (Aug. 1, 2016); Comments of American Council on Education et al., ED-2015-OPE-0103

       (Aug. 1, 2016). The Attorneys General of Arizona, Colorado, Michigan, Oklahoma, and

       Texas also took issue with “triggers” that would penalize schools whenever the state or

       federal government brings a lawsuit or administrative action against them. See

       Comments of Attorneys General of Arizona, Colorado, Michigan, Oklahoma, and Texas,

                                                21
      Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 22 of 78



       ED-2015-OPE-0103 (Aug. 1, 2016). The Attorney General of Iowa also raised concerns

       about the “chilling effect” the triggers would have on potential settlements between

       institutions and state or federal oversight agencies. See Comments of the Attorney

       General of Iowa, ED-2015-OPE-0103 (Aug. 1, 2016).

6056. Despite these numerous comments, which the Department is obligated to review and

       consider when drafting its final rule, the Department sent a final draft to the OMB less

       than six weeks after the close of the comment period.

6157. Ordinarily, a thorough review by OMB consumes 90 days. See Exec. Order No. 12866,

       58 Fed. Reg. 190 (Oct. 4, 1993). Yet OMB purportedly completed its review of the

       regulations – which are expected to have a $14.9 billion dollar impact on the public fisc

       over the next ten years – in less than half the usual period (44 days).

6258. The Final Rule was published in the Federal Register on November 1, 2016. It did not

       include a description of the process to which schools were entitled before being held

       liable for borrower defense claims, which was only fully explained in a subsequent

       regulation issued on January 19, 2017.

6359. Under Section 482(c) of the HEA, final regulations must be published by November 1 in

       order to be effective by July 1 of the following year. See 20 U.S.C. § 1089. The

       Department barreled through the rulemaking process to meet this deadline and to finalize

       the regulations before the end of the previous administration.

6460. This practice, known as “midnight regulation,” has been criticized by scholars and

       administrations alike as creating sloppy, under-analyzed, and legally problematic

       regulations.




                                                22
      Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 23 of 78



6561. The rushed rulemaking process is especially troubling in light of the scope and expense

       of the Final Rule, as well as the profound impact it will have on schools and students.

IV.    CHALLENGED REGULATIONS

66.    In the Final Rule, the Department instituted four major changes to its existing rules.

       First, the Department radically altered the grounds and processes for student borrowers to

       raise “borrower defenses” to Title IV loan repayment, including the transformation of the

       borrower “defense” into an affirmative action. Second, the Department imposed

       sweeping new requirements regarding a school’s “financial responsibility,” including

       novel automatic triggers for financial responsibility violations, as well as several

       provisions that may require institutions to report on their financial situation to current and

       prospective students. Third, the Department introduced a new loan repayment rate

       warning that applies only to proprietary institutions. Fourth, the Department prohibited

       institutions from including or enforcing certain arbitration provisions or class action

       waivers in their enrollment agreements or any other pre-dispute agreements with

       students.

       A.     Borrower Defense Provisions

67.    The new Borrower Defense Provisions contain at least three major changes. First, the

       Final Rule changes how borrowers may assert defenses for all Title IV loans, regardless

       of when the loan was disbursed. Under the prior regulations, which had been in place

       since shortly after the borrower defense language was added to the HEA, the defense was

       available only in a “proceeding to collect on a Direct Loan” that has already been

       instituted against a borrower, such as wage garnishment proceedings, salary garnishment

       proceedings, or tax offset proceedings. 34 C.F.R. § 685.206(c) (2012). The defense has


                                                23
      Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 24 of 78



      for some time been exactly what its plain meaning suggests – a “defense” used when the

      Department attempts to collect from the borrower.

68.   The Final Rule, however, would expand the rights of former students and allow any

      borrower to initiate an action for affirmative debt relief in front of a Department official

      at essentially any time. See 81 Fed. Reg. at 75,956 (noting that borrower defenses now

      cover “claims” as well as “defenses”). The Department does not point to any instance in

      the first decade of the existence of borrower defenses in which the “defense” was used as

      an affirmative claim for relief. Thus, the regulations turn a defense into a novel

      affirmative cause of action that will expose schools to massive liability.

69.   Second, for loans first disbursed on or after July 1, 2017, the Final Rule drastically

      changes the standard for establishing a borrower defense. For those loans, a borrower

      defense is available when (i) a non-default, contested judgment is obtained against the

      school based on any State or Federal law, whether obtained in a court or administrative

      tribunal; (ii) the borrower demonstrates a breach of contract by the school; or (iii) the

      borrower establishes a substantial misrepresentation by the school on which the borrower

      reasonably relied to his or her detriment. See 81 Fed. Reg. at 75,926; 34 C.F.R. §

      685.222. The Department will establish its own unspecified standard for contract and

      misrepresentation claims, and will do so in the future through case-by-case proceedings,

      rather than relying on established state or federal law.

70.   For loans disbursed before July 1, 2017, the Final Rule maintains the current definition of

      a “borrower defense,” which requires a borrower to show that some “act or omission of

      the school attended by the student . . . would give rise to a cause of action against the

      school under applicable State law.” 34 C.F.R. § 685.206(c)(1).

                                               24
      Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 25 of 78



71.   Third, the Final Rule creates a new “group borrower defense” process. The preamble

      stipulates that the Department may both prosecute and adjudicate claims as to groups of

      students, much like a class or collective action. See, e.g., 81 Fed. Reg. at 75,960, 75,964-

      65. In a group proceeding, the Department is both judge and plaintiffs’ counsel. The

      Department may institute a group proceeding on behalf of students even if those students

      have not applied to the agency for debt relief, as long as the students do not opt out. See

      id. The Department does not explain what this opt-out mechanism would entail or how

      students would receive notice of the group proceeding. In the case of allegedly

      actionable misrepresentations, the Department has instituted a rebuttable presumption

      that all students in the group relied on the misrepresentation when making educational

      decisions. See id. at 75,971.

72.   In addition, many of the procedural aspects of the borrower defense process were

      determined only after the Final Rule was promulgated, in a separate regulation that was

      not subject to notice and comment. See 82 Fed. Reg. 6253 (Jan. 19, 2017).

      B.     Financial Responsibility Provisions

73.   The applicable statute directs that “[t]he Secretary shall determine whether an institution

      has the financial responsibility required” on the basis of whether the institution is able to:

      (i) provide the services described in its official publications; (ii) provide necessary

      administrative support; and (iii) meet all of its financial obligations, including refunds of

      institutional charges and repayments to the Secretary for liabilities and debts incurred in

      programs administered by the Secretary. 20 U.S.C. § 1099c(c)(1).

74.   In the past, the Department has evaluated whether an institution has the financial

      responsibility required to participate in Title IV loan programs using ratio-based criteria

                                                25
      Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 26 of 78



      for evaluating the institution’s “total financial circumstances” as contemplated by the

      HEA. 20 U.S.C. § 1099c(c)(2). But the Financial Responsibility Provisions restructure

      the congressionally required framework by adding provisions that could substantially

      expand the set of institutions deemed not financially responsible. These institutions

      would be required to obtain a letter of credit or other financial protection (such as cash

      equivalent to the amount of the letter of credit). This determination could be made based

      on a single event without regard to an institution’s overall financial condition, or based

      on the estimated impact of one or more events on an institution’s financial condition

      according to a novel methodology created by the Department.

75.   Under the Final Rule, an institution is automatically required to provide a letter of credit

      or other financial protection for at least 10 percent of the school’s Title IV receipts for the

      most recent fiscal year whenever one or more of several “triggering events” occurs.

76.   The automatic triggering events include failing to meet the “90/10 revenue test” as

      provided under 34 C.F.R. § 668.28(c). That test measures the ratio of funding institutions

      receive from Title IV compared to other sources and applies only to proprietary

      institutions. The trigger results in a finding of a lack of financial responsibility after only

      one year of failing to satisfy the 90/10 test, even though, by statute, a loss of eligibility

      for Title IV funding occurs only after two years of failure to satisfy the test. 34 C.F.R. §

      668.28(c)(1).

77.   The automatic triggering events also include having two consecutive “cohort default

      rates” of 30 percent or greater. The cohort default rate measures the percentage of

      graduates who default on their loans within a given period of time. The institution will

      be required to provide financial protection pursuant to this trigger unless the institution

                                                26
      Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 27 of 78



      files a related challenge, request for adjustment, or appeal, and that action “results in

      reducing below 30 percent the official cohort default rate for either or both years, or

      precludes the rates from either or both years from resulting in a loss of eligibility or

      provisional certification.” 81 Fed. Reg. at 76,074.

78.   The automatic triggering events include, for publicly traded institutions, (i) being warned

      by the SEC that it may suspend trading on the institution’s stock, (ii) failing to timely file

      certain required SEC filings, or (iii) being notified by the exchange on which the

      institution’s stock is traded that the institution is not in compliance with exchange

      requirements or its stock is delisted. These triggers target only proprietary institutions.

      Institutions would be penalized for filing their quarterly reports “late” even in some cases

      where those reports are considered timely under the SEC’s own rules.

79.   Under the Financial Responsibility Provisions, an institution is now automatically

      required to provide a letter of credit or other financial protection for at least 10 percent of

      the school’s Title IV receipts for the most recent fiscal year when, after the end of its

      most recent fiscal year, it is subject to one or more triggering events that, according to the

      Final Rule, result in a recalculated financial responsibility composite score of less than

      1.0. The composite score, which is already computed for each institution pursuant to

      existing regulations, uses three ratios drawn from an institution’s audited and certified

      financial statements to evaluate its overall financial health. The Private Reserve ratio

      (which measures liquid resources), Equity ratio (total resource base), and Net Income

      ratio (annual gain or loss) are weighted and consolidated to create the composite score.

      See id. at 39,362-64. Under the Final Rule, each time one or more of several triggering

      events occurs, the Department will recalculate the composite score based on the

                                                27
      Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 28 of 78



      estimated actual or potential debts, liabilities, or losses that may stem from those events.

      In many cases, the Department assumes that the worst-case scenario will come to pass –

      even if the institution can demonstrate that it almost certainly will not incur excessive

      liability based on the triggering event.

80.   The triggering events that require a recalculation of the composite score include being

      sued by a Federal or State authority for education- or borrower defense-related claims,

      once the suit has been pending for 120 days. If that occurs, the Final Rule provides that

      the amount of loss is calculated as the amount of relief demanded in the complaint, or, if

      the complaint demands no specific amount of relief, then the amount demanded by the

      agency prior to the suit, or if it demanded no specific amount, then the amount of tuition

      and fees received by the institution during the period described in the complaint for the

      program or location described in the complaint. The Department thus assumes not only

      that the school will lose but that it will be liable for every penny the government requests.

      The Department offers no data or study supporting this approach.

81.   The triggering events that require a recalculation of the composite score also include

      being sued for claims of any kind, including by private parties, if the institution does not

      file a motion for summary judgment or summary disposition within a certain timeframe

      or if the institution does file such a motion and the court denies it or issues an order

      reserving judgment on it. If that occurs, the Financial Responsibility Provisions state

      that, for purposes of the recalculation, the amount of loss is presumed to be the amount of

      relief demanded in the complaint, or, if the complaint demands no specific amount of

      relief, then the amount demanded by the claimant prior to the suit, or if it demanded no

      specific amount, then the amount of the claim as stated in a response to a discovery

                                                 28
      Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 29 of 78



      request. Again, the Department assumes the school will lose and that the plaintiff’s

      demand is a reasonable measure of liability, without any study or data supporting that

      conclusion from past lawsuits.

82.   In addition, the triggering events that require a recalculation of the composite score

      include being required by the institution’s accrediting agency to submit a teach-out plan

      that covers the closing of the institution, any of its branches, or additional locations. See

      34 C.F.R. § 602.24(c)(1). If that occurs, the Final Rule provides that, for purposes of the

      recalculation, the amount of loss is calculated as the amount of Title IV funds the

      institution received in its most recent fiscal year for the location, branch, or institution at

      issue. A voluntary action by an institution to teach out a program or location would

      require a teach-out plan by most accreditors even though such actions are routinely taken

      without financial risk to the institution.

83.   The triggering events that require a recalculation of the composite score include having

      gainful employment programs – typically career-oriented programs – that could become

      ineligible for Title IV funding in the next award year based on their students’ debt-to-

      earnings rates. See id. § 668.403. If that occurs, the Final Rule provides that, for

      purposes of the recalculation, the amount of loss is presumed to be the amount of Title IV

      funds the institution received in its most recent fiscal year for the programs at issue. The

      gainful employment regulations primarily affect proprietary schools.

84.   The triggering events that require a recalculation of the composite score include any

      withdrawal of owner’s equity for an institution with a composite score of less than 1.5,

      subject to limited exceptions. If that occurs, the Financial Responsibility Provisions state




                                                   29
      Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 30 of 78



      that, for purposes of the recalculation, the amount of loss is the amount of equity

      transferred to any entity other than the institution.

85.   The Final Rule also provides that an institution is required to provide a letter of credit or

      other financial protection for at least 10 percent of the school’s Title IV receipts for the

      most recent fiscal year when “[t]he Secretary determines that there is an event or

      condition that is reasonably likely to have a material adverse effect on the financial

      condition, business, or results of operations of the institution.” 81 Fed. Reg. at 76,074. A

      non-exhaustive list of examples of such an “event or condition” includes a significant

      fluctuation in the amount of Direct Loan or Pell Grant funds received that cannot be

      accounted for by changes in those programs; a citation by a state licensing or authorizing

      agency for failing any state or agency requirement; failure of a yet-to-be-announced

      financial stress test adopted by the Secretary; high annual dropout rates; placement on

      probation, show-cause, or similar status by the institution’s accrediting agency for failing

      to meet one of the accreditor’s standards; violation of a provision in a loan agreement;

      pendency of claims for borrower relief discharge; or the Secretary’s expectation to

      receive a significant number of borrower defense claims as a result of a judicial or

      administrative proceeding. The Department explicitly declines to explain what would

      make an event “material.” Institutions thus have no way of knowing what will constitute

      a discretionary trigger.

86.   The regulations provide that the Secretary may require, over and above the 10 percent

      minimum financial protection, “any additional amount” that the Secretary “estimate[s] is

      reasonable to expect based on the circumstances presented by the risks posed for the

      particular institution.” Id. at 75,985. The Secretary is required to ensure that the total

                                                30
      Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 31 of 78



      amount of financial protection provided “is sufficient to fully cover any estimated

      losses.” Id. at 76,076. The Secretary is not required to observe any maximum level of

      financial protection. Nor do the regulations cabin the Secretary’s discretion by, for

      example, prohibiting the imposition of a letter of credit that would put an institution out

      of business.

87.   The Final Rule permits no opportunity to contest the imposition of a letter of credit or

      other financial protection for many of the triggering events. Institutions are permitted to

      demonstrate to the Department only that certain triggering events should not require

      financial protection, and only on narrow grounds. In particular, an institution may

      demonstrate that a lawsuit by a Federal or State agency, if fully successful on all claims,

      could not recover the amount claimed; that a withdrawal of owner’s equity was used

      solely to meet tax liabilities for income derived from the institution; and that a reported

      violation of a provision in a loan agreement was waived by a creditor. An institution also

      may demonstrate that a triggering event no longer exists or has been resolved or that the

      institution has insurance that will cover part or all of the liabilities that may arise. As for

      discretionary triggering events, an institution may demonstrate that the event “does not

      and will not have a material adverse effect on the financial condition, business, or results

      of operations of the institution.” Id. at 76,072. Because the regulations are silent as to

      the definition of a “material” effect, it is unclear how an institution might demonstrate to

      the Department that an event is not material or how the Department would evaluate such

      a showing.

88.   For any portion of the Department’s financial protection demand that is greater than 10

      percent of the school’s Title IV receipts for the most recent fiscal year, an institution may

                                                31
      Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 32 of 78



      attempt to demonstrate that “[t]he amount is unnecessary to protect, or contrary to, the

      Federal interest.” Id. However, a hearing officer no longer has authority to overturn the

      Department’s demand for financial protection based on a finding that it is

      “unreasonable.” See id. at 39,375. Previously, the Department had employed this

      “reasonableness” standard.

89.   Under the Final Rule, any institution that is required to provide financial protection may

      also be required to distribute a warning to students and prospective students in a form and

      manner to be prescribed by the Department communicating that the school is not

      financially responsible. See id. at 76,071-72.




                                              32
      Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 33 of 78



      C.     Loan Repayment Rate Warning Provision
90.   Under the Final Rule, a proprietary institution – and only a proprietary institution – may

      be required to include in all promotional materials a loan repayment rate warning. The

      warning is required if the institution’s median borrower has neither fully repaid all FFEL

      or Direct Loans nor made loan payments sufficient to reduce the outstanding balance of

      each loan by at least one dollar after three years. See id. at 76,071. Public and non-profit

      schools with similar repayment rates are not required to furnish their students with any

      warnings. The decision to apply this provision only to proprietary schools was made

      based on data that the Department now acknowledges was inaccurate. See Dep’t of

      Educ., Updated Data for College Scorecard and Financial Aid Shopping Sheet (Jan. 13,

      2017), https://ifap.ed.gov/eannouncements/011317UpdatedDataForCollegeScorecard

      FinaidShopSheet.html.

91.   The warning language must read: ‘‘U.S. Department of Education Warning: A majority

      of recent student loan borrowers at this school are not paying down their loans.” 81 Fed.

      Reg. at 76,072; 34 C.F.R. § 668.41.

92.   The Department will calculate the median borrower’s repayment status using the data and

      methodology provided in the gainful employment regulations, which govern vocational

      programs. An institution is exempt from the requirement if it demonstrates to the

      Secretary’s satisfaction that, if borrowers in its non-gainful employment programs were

      included in the calculation, it would have a passing loan repayment rate. See id.

93.   An institution required to provide a warning under this rule will be notified by the

      Department of its loan repayment rate and will then be allowed 15 days to appeal the

      determination. See id.



                                               33
      Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 34 of 78



94.    Warnings required under this rule must be made in a form, place, and manner prescribed

       by the Secretary. The warning must be prominent, clear, and conspicuous, and the

       Secretary may require an institution to modify its promotional materials, including its

       website, to ensure this requirement is met. See id.

95.    An institution will not be permitted to argue that, for example, its students are repaying

       their loans slowly using Department-approved income-based repayment plans. Nor will

       schools be allowed to show that their students are paying off their loans in the long term.

       The warnings will be based solely on a three-year snapshot of repayment rates.

       D.      Arbitration and Class Action Provisions

9662. In the Final Rule, the Department instituted major changes to its existing rules. Under

       the Final Rule, institutions that participate in the Direct Loan Program are prohibited

       from entering into a predispute agreement to arbitrate claims that could form the basis of

       a borrower defense. 81 Fed. Reg. at 76,066; 34 C.F.R. § 685.300(f). Those same

       institutions are prohibited from obtaining agreement that a borrower waive his or her

       right to initiate or participate in a class action lawsuit regarding such claims. 81 Fed. Reg.

       at 76,067; 34 C.F.R. § 685.300(e).

9763. Additionally, the Final Rule bars institutions from enforcing existing arbitration

       provisions or class action waivers in their agreements with students to the extent those

       agreements would govern borrower defense-type claims. 81 Fed. Reg. at 76,067; 34

       C.F.R. §§ 685.300(e)(3)(ii), 685.300(f)(3)(ii). Schools must either notify borrowers of

       this change or amend their agreements. 81 Fed. Reg. at 76,067; 34 C.F.R.

       §§ 685.300(e)(3)(ii), 685.300(f)(3)(ii).




                                                  34
       Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 35 of 78



9864. Institutions are required to notify current students that arbitration provisions will not be

       enforced no later than the date on which they provide exit counseling or the date on

       which the school files its initial response to a demand for arbitration or service of a

       complaint from a student who has not already been sent a notice or amendment. 81 Fed.

       Reg. at 76,067; 34 C.F.R. §§ 685.300(e)(3)(iii), 685.300(f)(3)(iii).

THE CHALLENGED REGULATIONS EXCEED THE DEPARTMENT’S AUTHORITY,
        AND VIOLATE THE ADMINISTRATIVE PROCEDURE ACT,.
                  AND ARE UNCONSTITUTIONAL.

9965. Each of the four major regulatory initiatives in the Final Rule suffersThe Arbitration and

       Class Action Provisions suffer from fatal legal flaws.

I.     The Final Rule Exceeds the Department’s Authority and Conflicts with the HEA
       and FAA.
100.   Each of the four major regulatory initiatives in the Final Rule oversteps the bounds of the

       Department’s authority.

       A.    The Borrower Defense Provisions Exceed the Department’s Authority Under
             the HEA, GEPA, and the Organization Act.
101.   The Borrower Defense Provisions exceed the statutory authority conferred by the HEA,

       the General Education Provisions Act (“GEPA”), and the Department of Education

       Organization Act (“Organization Act”).

102.   First, the Department attempts to support the changes to the borrower defense regulations

       by citing Section 455(h) of the HEA, the enabling statute for the borrower defense

       regulations. That Section allows the Secretary to specify “acts or omissions . . . a

       borrower may assert as a defense to repayment of a loan.” 20 U.S.C. § 1087e(h).

103.   The straightforward language of the statute allows the Department to create defenses to

       be used by borrowers when certain collection proceedings are initiated against the

       borrower. But the statute does not support an affirmative action to cancel a student’s

                                                 35
       Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 36 of 78



       debt. Rather, it uses the term “defense,” which establishes that Congress enacted Section

       455(h) for use by a borrower acting as a defendant.

104.   When Congress wants to authorize the Department to forgive or cancel student debt, it

       does so explicitly. Other provisions of Section 455 – for example, Section 455(m)(1) –

       allow the Department to “cancel the balance of interest and principal due” for certain

       borrowers, like those who have dedicated their lives to public service and who have

       faithfully paid their loans for ten years. 20 U.S.C. § 1087e(m). Section 455(h) does no

       such thing.

105.   Moreover, Section 455(h) does not mention recovery from educational institutions. If

       Congress had intended Section 455(h) to be used to recoup funds from schools, it could

       have and would have said so. It did not. That is especially important, because Congress

       included other provisions in the HEA that expressly allow the Department to recover

       funds from an educational institution.

106.   Similarly, Section 487 of the HEA, which the Department also identifies as a source of its

       authority to issue these regulations, allows the Secretary to take action upon

       “determin[ing], after reasonable notice and opportunity for a hearing, that an eligible

       institution has engaged in substantial misrepresentation of the nature of its educational

       program, its financial charges, or the employability of its graduates.” Id. §

       1094(c)(3)(A). When that happens, there are two specified remedies: the Secretary may

       “suspend or terminate” an institution’s “eligibility status” for Title IV loans or “impose a

       civil penalty upon such institution of not to exceed $25,000 for each violation.” Id. §

       1094(c)(3)(A)-(B).




                                                36
       Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 37 of 78



107.   This language is careful, specific, and limited. Congress considered the issue and

       decided to give the agency (as opposed to a court) jurisdiction over one type of action,

       with the authority to impose two particular penalties on educational institutions. The

       regulations defy this cabined statutory regime by authorizing additional actions (based on

       breach of contract or other state or federal legal claims) and the ability to impose

       additional penalties (up to the full amount the Department lost on any given loan). In so

       doing, the Department attempts to rewrite the statute.

108.   In addition, the Department cites Section 437(c) of the HEA as a basis for the Borrower

       Defense Provisions. But Section 437(c) only allows the Department to discharge student

       debt in three specific circumstances: upon the “closure of the institution” before the

       student completes his or her program; “if such student’s eligibility to borrow under this

       part was falsely certified by the eligible institution”; or “if the institution failed to make a

       refund of loan proceeds which the institution owed to such student’s lender.” 20 U.S.C. §

       1087(c). The fact that Congress expressly permitted loans to be discharged in those

       circumstances, but not in others, reinforces the conclusion that the Borrower Defense

       Provisions exceed the Department’s statutory authority.

109.   Finally, the Department attempts to rely on Section 454(a) as a source of additional

       statutory support. Under Section 454(a)(6), in program participation agreements with

       educational institutions, the Secretary may “include such . . . provisions as the Secretary

       determines are necessary to protect the interests of the United States and to promote the

       purposes of” the Direct Loan Program. 20 U.S.C. § 1087d(a)(6).

110.   The provision is a catch-all phrase that comes at the end of a series of ministerial

       requirements for loan administration. Under the precept of ejusdem generis, any

                                                  37
       Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 38 of 78



       provision promulgated under Section 454(a)(6) should likewise deal with the calculating,

       tracking, and disbursement of loan funds – or at least a similar ministerial function.

111.   Section 454(a)(6) is not a blank check for the Department to create new causes of action

       against an institution for unrelated state or federal legal failings, or to set up a novel in-

       house court.

112.   In the Final Rule, the Department – for the first time – cited two additional provisions

       that it claims support the Borrower Defense Provisions: Section 410 of GEPA, 20 U.S.C.

       § 1221e-3, and Section 414 of the Organization Act, id. § 3474. Section 410 permits the

       Secretary “to make, promulgate, issue, rescind, and amend rules and regulations

       governing the manner of operation of, and governing the applicable programs

       administered by, the Department.” Id. § 1221e-3. This generic grant of rulemaking

       authority does not give the Secretary unbridled discretion to issue any rule governing any

       matter arguably related to education. Rather, it allows the Secretary to promulgate rules

       related to specific provisions of substantive statutory authority, as well as “rules of

       agency organization, procedure, or practice.” 5 U.S.C. § 553(b)(A).

113.   Similarly, Section 414 authorizes the Secretary “to prescribe such rules and regulations as

       the Secretary determines necessary or appropriate to administer and manage the functions

       of the Secretary or the Department.” 20 U.S.C. § 3474. This is not a substantive grant of

       authority and cannot support the creation of vast and novel liability for schools triggered

       by the Borrower Defense Provisions.

114.   One additional, important aspect of the borrower defense regulations lacks any statutory

       support. The Department does not include any statutory basis for the creation of class-

       action-like “group borrower defenses” that would enable the Department to discharge the

                                                  38
       Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 39 of 78



       debt of certain borrowers who have not even filed an application with the Department.

       The statute says nothing that would authorize collective actions against institutions, let

       alone anything that would authorize the Department to institute processes and

       presumptions that place institutions at a serious disadvantage in such proceedings. The

       Department’s creation of this novel “group” action exceeds the Department’s statutory

       authority under the HEA or any other relevant statute.

       B.    The Financial Responsibility Provisions Exceed the Department’s Authority
             Under the HEA.
115.   The Department purports to base the Financial Responsibility Provisions on Section

       498(c)(1) of the HEA. See 20 U.S.C. § 1099c(c)(1). But the statute does not support the

       scope of the Final Rule. Section 498(c)(1) provides that “[t]he Secretary shall determine

       whether an institution has the financial responsibility required” based on whether it is

       able to provide the services it claims to offer, provide the administrative resources

       necessary to comply with the Act, and meet all of its financial obligations. Id. The next

       paragraph provides that “[n]otwithstanding paragraph (1), if an institution fails to meet

       criteria prescribed by the Secretary regarding ratios that demonstrate financial

       responsibility,” then it shall provide “satisfactory evidence of its financial responsibility”

       in one of several other ways, one of which is to demonstrate that it “has met standards of

       financial responsibility, prescribed by the Secretary by regulation, that indicate a level of

       financial strength not less than those required” by the ratio-based criteria. Id. §

       1099c(c)(2)–(3).

116.   This language does not authorize the Secretary to prescribe whatever regulations he or

       she might wish in the name of financial responsibility. The Act specifically provides that

       “[t]he Secretary shall take into account an institution’s total financial circumstances in

                                                 39
       Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 40 of 78



       making a determination of its ability to meet the standards herein required.” Id. §

       1099c(c)(2). It further provides that “[t]he determination as to whether an institution has

       met the standards of financial responsibility provided for in paragraphs (2) and (3)(C)

       shall be based on an audited and certified financial statement of the institution,” which

       “shall be conducted by a qualified independent organization or person in accordance with

       standards established by the American Institute of Certified Public Accountants.” Id. §

       1099c(c)(5). The criteria used by the Secretary also “shall take into account any

       differences in generally accepted accounting principles, and the financial statements

       required thereunder, that are applicable to for-profit, public, and nonprofit institutions.”

       Id. § 1099c(c)(2). Moreover, these provisions allow institutions to demonstrate financial

       responsibility based on their overall financial health in various ways, including through

       “the support of a financial statement audited by an independent certified public

       accountant in accordance with generally accepted auditing standards.” Id. §

       1099c(c)(3)(c).

117.   The Department also purports to base its rules on Section 487(c)(1) of the HEA, which

       provides that “in matters not governed by specific program provisions,” the Secretary

       shall prescribe “reasonable standards of financial responsibility . . . including any matter

       the Secretary deems necessary to the sound administration of the financial aid programs,

       such as the pertinent actions of any owner, shareholder, or person exercising control over

       an eligible institution.” Id. § 1094(c)(1)(B). To the extent the Department seeks to rely

       on this provision as a broad catch-all, that reliance fails. Financial responsibility

       standards for postsecondary institutions are governed by Section 498(c), which sets out

       particular factors by which the Secretary is to judge an institution’s financial

                                                 40
       Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 41 of 78



       responsibility. Section 487(c)(1) – the provision relied on by the Department – is plainly

       meant to govern entities other than the educational institution itself.

118.   The Department’s new financial responsibility regulations conflict with the framework

       set forth in the HEA. The Financial Responsibility Provisions include factors that do not

       pertain to financial responsibility and evaluate the financial impact of “triggering events”

       in novel ways that are not grounded in any concept of accounting principles and do not

       account for an institution’s total financial circumstances. The Department’s extra-

       statutory scheme, which has little, if anything, to do with “financial responsibility,” much

       less “the sound administration of the financial aid programs,” is not encompassed in the

       Secretary’s statutory authority under this provision.

119.   The Department’s attempt to salvage the Financial Responsibility Regulations in the

       Final Rule by citing a grab bag of HEA provisions that do not pertain to financial

       responsibility also fails. See 81 Fed. Reg. at 75,957. Section 454 – Title IV’s catch-all

       provision governing program participation agreements – does not authorize the Secretary

       to establish whatever terms he or she might wish for the Direct Loan participants,

       especially in light of the HEA’s specific financial responsibility provisions. Section

       455(h), which pertains to borrower defense claims, certainly does not authorize the

       Financial Responsibility Regulations. Nor do the various other sections the Department

       cites authorize, individually or in combination, these rules. As for the Department’s

       claimed authority under common law to recoup losses incurred under the Direct Loan

       program, it is irrelevant and also inadequate to justify these regulations. The Department

       seeks not to recoup losses, but to require costly up-front guarantees against potential




                                                41
       Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 42 of 78



       losses based on a wide variety of events or conditions. This approach is not contemplated

       or authorized by the statute.

120.   The Department attempts to minimize conflict with the HEA’s language by claiming that

       the triggering events are necessary to allow for consideration of “a new financial risk that

       is realistically imminent” but not yet recognized in the audited financial statements. 81

       Fed. Reg. at 75,987. But this rationale is belied by the procedures the Department

       employs. Under the Final Rule, once the Department has adjusted an institution’s

       composite score to account for the “new risk,” the adjustment continues to apply even

       after the institution submits updated audited and certified financial statements that take

       all liabilities into account, until the event or condition is resolved. Id. at 76,076. By

       requiring adjustments that do not comport with accounting principles, and requiring those

       adjustments to continue even after updated audited and certified financial statements are

       available, the Final Rules contravene the HEA’s language.

121.   Despite Section 498(c)(1)’s explicit statutory mandate that financial responsibility

       determinations must be made by the Secretary, the Department proposes the use of

       triggers that are based on intervening acts of a third party, such as a state Attorney

       General, federal regulator, or private claimant. These triggers by other actors fail to

       require a determination by the Secretary at all. Instead, they simply rely on a third

       party’s decisions to file litigation and to claim a certain amount of damages, an amount

       which – at a preliminary litigation stage – is then automatically counted against an

       institution’s assets as if the third party had already succeeded on its claims. This

       constitutes an impermissible delegation of authority that is contrary to the statutory

       structure as well as to its language (“the Secretary shall determine”).

                                                 42
       Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 43 of 78



122.   The regulations’ delegation to third parties also is particularly problematic when made to

       a state entity: although other sections of the Act explicitly provide for state involvement

       in certain decisions and processes, see, e.g., 20 U.S.C. § 1070d-33, the Act’s financial

       responsibility section conspicuously does not.

123.   Additionally, the regulations single out proprietary institutions for stricter treatment

       under the “trigger” framework, which is wholly unsupported by the statute. Several of

       the triggers apply exclusively to proprietary schools.

124.   The rules requiring notice to students and prospective students whenever the Department

       deems an institution financially irresponsible also exceed its statutory authority. The

       HEA’s financial responsibility provisions – unlike other provisions of the Act, see, e.g.,

       id. § 1092(a)(1) – do not provide for mandatory notices. See id. § 1099c.

125.   Thus, both the substantive requirements of the Financial Responsibility Provisions and

       the attendant notice requirements exceed the Department’s statutory authority.

       C.    The Loan Repayment Rate Provisions Exceed the Department’s Authority
             Under the HEA.
126.   The Repayment Rate Provisions exceed the Department’s statutory authority. The HEA

       requires institutions to provide and make available to students and prospective students

       information regarding an extensive list of topics. That list notably does not include loan

       repayment rates. See 20 U.S.C. § 1092(a)(1). Thus, Congress did not authorize the

       notices required under the Repayment Rate Provisions.

127.   Additionally, the regulations single out proprietary institutions as the only institutions

       required to provide loan repayment rate warnings. This is also unsupported by the

       statute.




                                                 43
       Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 44 of 78



128.   The Department fails to point to any substantive provision of the HEA that justifies the

       Repayment Rate Provisions.

DI.    The Arbitration and Class Action Provisions Exceed the Department’s Authority
       Under the HEA and Violates the FAA.

12966. The Department purports to find authority for the arbitration and class action waiver

       provisions in Section 454(a)(6) of the HEA, a catch-all provision codified at 20 U.S.C.

       § 1087d(a)(6). This catch-all provision allows the Department to impose ministerial

       accounting or bookkeeping requirements similar to those found in Section 454(a)

       subsections (1)-(5). It does not empower the Department to impose novel and disruptive

       regulations that govern the substance of contracts between schools and their students.

13067. Moreover, the arbitration and class action prohibitions conflict with Congress’s pro-

       arbitration policy embodied in the FAA. The FAA provides that arbitration agreements

       in contracts are enforceable. However, the Final Rule seeks to retroactively invalidate

       arbitration clauses in thousands of contracts and prohibit mandatory arbitration clauses in

       thousands of prospective contracts.

13168. Congress has not explicitly afforded the Department authority to abrogate arbitration

       provisions. When Congress intends to give an agency the authority to abrogate

       arbitration provisions, it has done so clearly and unambiguously. For example, the

       Consumer Financial Protection Bureau (“CFPB”) was given explicit authority by

       Congress to study the issue of mandatory arbitration and then to promulgate a rule

       regarding mandatory arbitration, if the CFPB believed such a rule to be necessary after

       completing the study. Without such explicit authorization, the FAA prohibits an agency

       from altering arbitration agreements.



                                               44
       Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 45 of 78



13269. The Department contends that it is not invalidating arbitration or class action provisions

       in existing contracts. Rather, it is simply preventing institutions from enforcing those

       provisions. That is a distinction without a difference. The FAA prohibits either course of

       action.

II.   The Final Rule IsArbitration and Class Action Provisions Are Arbitrary and
Capricious Under the APA.

133.   The APA mandates that agency action be reasonable and reasonably explained. The

       Final Rule is neither.

       A.        The Borrower Defense Provisions Violate the APA.

134.   Several aspects of the borrower defense regulations demonstrate a lack of reasoned

       decision-making and thus violate the APA.

135.   The Department offers no explanation regarding its decision to remove “borrower

       defenses” from the realm of collection proceedings and to instead initiate a novel

       administrative process for affirmative debt relief. The Department contends that it needs

       to create a process for asserting borrower defenses because the current regulation “does

       not establish any process for doing so.” 81 Fed. Reg. at 39,345. That is a plainly

       inadequate statement. There is no specific “process” for asserting borrower defenses

       because they are defenses and are asserted in other proceedings – for example, in

       proceedings to establish a tax offset. See 34 C.F.R. § 685.206(c) (current borrower

       defense regulations).

136.   The Department attempts to explain this change by claiming that it is no change at all.

       Even though the current regulations themselves state that borrower defenses are to be

       employed only in a “proceeding to collect on a Direct Loan,” the Department claims that

       this is not true. Instead, the Department contends the borrowers are currently authorized
                                                45
       Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 46 of 78



       to bring affirmative “claims” based on language included in promissory notes used in the

       now-defunct FFEL program. The use of those notes predated the addition of the

       borrower defense provision to the HEA, and those promissory notes are not and have

       never been used in the Direct Loan program. It is unclear what relevance, if any, they

       have to the Final Rule. But they plainly are inadequate to justify the sweeping change of

       the new rule.

137.   Indeed, by pretending that no change in policy has taken place, the Department engages

       in a textbook case of arbitrary and capricious rulemaking. While an agency may change

       its mind (as long as it is acting within the bounds of the statute), it must, at a minimum,

       acknowledge that it is doing so.

138.   The Department also states, in an attempted justification, that the “current borrower

       defense regulation” has “rarely been used.” 81 Fed. Reg. at 39,335. But again, this

       explanation is insufficient. The Department makes no effort to link this lack of frequent

       use to some specific, identified deficiency in the current regulation.

139.   The Department also fails to explain other aspects of the Final Rule, such as why it did

       not adopt an alternative, less disruptive proposal when determining standards for

       borrower defenses. For example, the Department indicates that its current regulations,

       which rely on causes of action under state law to provide the foundation for a borrower

       “defense,” are problematic because it is difficult to know which state’s law should apply

       in light of the growth of distance learning. Id. at 39,336. But if that is the problem, the

       Department could simply identify a way to determine which state’s law to use – for

       example, the law of the borrower’s state of residence, the law of the state in which the

       school is headquartered, or both. The Department ignores the advantages of relying on

                                                46
       Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 47 of 78



       state law causes of action, in which the applicable standards have been defined by

       appropriate and established limits in case law.

140.   Instead, the Department proposes to create an entirely new jurisprudence that it terms the

       “Federal standard for breach of contract” and the “Federal standard” for substantial

       misrepresentations. Id. at 79,943-45. According to the Department, this new

       jurisprudence will not be governed by any particular body of state law or even by existing

       federal precedents. Rather, the Department will be making up the law “on a case-by-case

       basis.” Id. The Department fails to explain how this could possibly be more clear and

       consistent than the current approach. Indeed, the Department expressly declined to

       address hypothetical situations posed by commenters seeking to clarify these new

       standards, because it plans to rely on its “case-by-case” approach. Id. This

       unpredictable, unbridled discretion cannot establish the consistency that the Department

       claims motivated the Final Rule.

141.   Moreover, the Department indicates that it may be problematic to rely on state law

       because state laws vary, and hence some borrowers will arbitrarily receive more

       protection than others under the Department’s regulations. Id. at 75,938. Of course, laws

       and policies will often vary from state to state. But even assuming that poses a problem,

       the Department has not fixed it. By relying on judgments obtained in state courts, the

       new regulations continue to incorporate protections that will vary by state.

142.   The regulations also stretch the definition of “substantial misrepresentation” beyond the

       point of reasonableness. The Department expands the definition of a misrepresentation to

       include, for example, a statement that “omits information in such a way as to make the

       statement false, erroneous, or misleading.” Id. at 79,949. By adding omissions to the

                                               47
       Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 48 of 78



       definition, without requiring any intent to deceive or indeed even any deception, the

       Department has transgressed the bounds set by Congress, sweeping in statements that

       would be both truthful and nondeceitful or merely confusing.

143.   Many of the provisions regarding an institution’s right to process under these regulations

       are insufficiently protective, given the Department’s decision to import causes of action

       that would ordinarily be determined in court by a jury with the full procedural protections

       generally afforded to federal litigants. That is especially true given the large sums of

       money involved in many borrower defense claims. For example, there is no mechanism

       to challenge the certification of a group of borrowers, and, by aggregating many

       dissimilar borrowers into one action, the group process may result in a windfall for some

       borrowers and a shortfall for others. In addition, schools are not entitled to receive all the

       documents the Department has relied on in determining that the school might be liable

       when it receives notice of its potential liability. Hearings are also discretionary. And,

       while the school has a right to call witnesses, there is no mandate to ensure that

       borrowers will appear so that the school can confront its accusers. Many evidentiary and

       procedural rules also appear to be ad hoc and undetermined. See 82 Fed. Reg. 6256-59.

144.   To make matters worse, the Department does not explain why, in its view, the

       adjudication provisions already set forth in either subpart H or subpart G of 34 C.F.R.

       part 668 should not apply here. The Department gives no explanation regarding why its

       novel procedures for recovering sums from schools under the Borrower Defense

       Provisions are preferable to the rules protecting institutions today, which already offer a

       well-understood hearing and appellate review process. 81 Fed. Reg. at 75,960.




                                                48
       Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 49 of 78



145.   Beyond that, the procedures do not provide schools with any finality. Rather, a borrower

       can continually return to the Department with “new” evidence, even if the borrower

       previously lost his or her borrower defense action. Id. at 79,969. This lack of finality is

       unreasonable and unexplained.

146.   The process regarding group borrower defenses likewise is vaguely worded and

       unreasoned. A group borrower defense may be initiated wherever the Department

       believes two or more borrowers have “common facts and claims” or where other factors,

       enumerated in a nonexclusive list, are present. Id. at 75,968. Borrowers may be included

       in a defense, unless they opt out, even if they have not submitted a claim form. Id. at

       75,969. The Department does not explain what it means to have “common facts or

       claims.” It is unclear whether the Department intends to incorporate, for example, the

       rigorous standard of Federal Rule of Civil Procedure 23(a)–(b). If not, the Department

       fails to explain why a lesser, unspecified standard is appropriate, given the severe burden

       imposed on institutions by class proceedings. The Department also does not explicitly

       allow institutions to challenge the composition and appropriateness of the class or

       “group.” 81 Fed. Reg. at 75,968. This, too, is arbitrary and capricious.

147.   Equally troubling, in a group borrower defense proceeding, the Department creates a

       “rebuttable presumption that each member of the group reasonably relied on the

       misrepresentation.” See id. at 76,084-85. But cases cited by the Department itself

       indicate that this is often not a fair or reasonable presumption. See, e.g., id. at 39,347;

       Rodriguez v. McKinney, 156 F.R.D. 112, 116 (E.D. Pa. 1994) (individual questions

       regarding reliance on misrepresentations prevented class certification). In addition, it is

       entirely unclear how an institution might rebut this presumption for every student

                                                 49
       Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 50 of 78



       aggregated into the group, or how all those students might be made available for

       discovery or cross-examination.

148.   Finally, the Department also makes several unreasoned and unexplained decisions

       regarding how a borrower may demonstrate breach of contract. For example, the

       Department concludes that a breach of contract need not be material and no injury need

       be shown for an institution to be held liable for the breach. 81 Fed. Reg. at 75,944. This

       runs counter to the Department’s insistence on reasonable reliance and injury when

       asserting a borrower defense based on misrepresentation. Id. at 75,950.

149.   Moreover, the Department stated that it would not impose a materiality standard because

       the Department “is comfortable with its ability to grant relief commensurate to the injury

       to a borrower alleged.” Id. at 39,341. Failing to provide a materiality standard and

       instead relying on the Department’s unfettered discretion in any given case is arbitrary,

       unjustified, and unfair to institutions trying to defend themselves or anticipate future

       liability.

150.   In addition, the Final Rule indicates that proprietary and non-profit institutions may be

       treated differently in terms of their liability for similar transgressions. In Appendix A,

       the Department includes an example of a student at a liberal arts college who was subject

       to a substantial misrepresentation. Id. at 76,086-87. Because the Department deems her

       education valuable, she receives no debt forgiveness, and her school is not liable. Id.

       There is no similar example regarding a proprietary school. The Department does not

       explain what factors or standards it will use (or even consider) in making this extremely

       consequential decision about whether a particular education is “valuable” or not.




                                                50
       Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 51 of 78



       B.        The Financial Responsibility Provisions Violate the APA.

151.   The Financial Responsibility Provisions violate the APA’s notice requirements. See 5

       U.S.C. § 553. The Department provided no notice of, or opportunity to comment on,

       crucial substantive aspects of the Final Rule. In particular, the Department gave no

       notice of the mechanisms by which the Department now proposes to estimate and

       incorporate the impact of various “triggering events” into the composite score

       framework. The Department’s failure to do so threatens the ongoing viability of the

       composite score methodology.

152.   The Department also has failed to provide notice of several additional “triggering events”

       that were presented for the first time in the Final Rule. Two discretionary triggers related

       to borrower defense claims were not mentioned or addressed in negotiated rulemaking or

       the NPRM. See C.F.R. §§ 668.171 (g)(7), (8). Another novel trigger gives the Secretary

       discretion to require financial protection if he or she expects to receive a significant

       number of borrower defense claims. This compounds fairness and due process concerns

       raised by the Final Rule. Commenters did not have an opportunity to address these

       issues.

153.   The Department also failed to provide notice of its new discretionary trigger for failing an

       as-yet-undeveloped “stress test.” See 81 Fed. Reg. at 76,003. The Department does not

       explain what the “stress test” would consist of or when it will be revealed. This vague

       placeholder on a fundamental point fails to provide any information to regulated parties.

154.   The Department additionally failed to provide notice that it would remove the dollar

       threshold for litigation-based triggers. Under the Final Rule, institutions must provide the

       Department with a notice and submit their composite score to recalculation whenever any

                                                 51
       Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 52 of 78



       judgement or settlement is reached in any court or agency that impacts the institution.

       This is a substantial and unwarranted burden, especially for small settlements or fines that

       could not possibly impact a school’s composite score. Due to the lack of notice,

       institutions had no opportunity to raise these concerns before the Department.

155.   In addition, the Financial Responsibility Provisions are arbitrary and capricious under the

       APA. For example, the Department’s decision to base significant regulatory

       consequences on the mere pending status of lawsuits brought by state or federal actors

       violates reasoned decision-making and due process. At a minimum, the Department has

       not adequately addressed these concerns. This trigger provides institutions with no

       opportunity to be heard regarding the merits, or lack thereof, of any underlying claims.

       That regulatory approach appears to be unprecedented. The regulations provide a limited

       opportunity for an institution to show that the government’s claims, if fully proved, could

       not lead to the amount of damages alleged. See id. at 76,074-75. But the Department

       takes pains in the preamble to “stress that this option does not include any consideration

       of the merit of the government suit.” Id. at 76,006. The Final Rule allows for 120 days

       to pass after a lawsuit is filed before regulatory consequences are triggered, purportedly

       giving institutions the opportunity to attempt to secure dismissal or summary disposition

       of the lawsuit. However, the Department fails to account for the possibility that

       dispositive motions may not be decided, or even fully briefed, within that timeframe.

       The regulations’ extraordinary “guilty unless judged innocent within 120 days” approach

       fails to meet the mandates of reasoned decision-making or due process.

156.   The manner in which the regulations would account for the impact of a lawsuit that does

       not specify a damages figure is also arbitrarily one-sided and onerous. For a borrower-

                                                52
       Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 53 of 78



       defense-related lawsuit, the regulations employ the largest possible figure: the full

       amount of tuition and fees received by the institution during the relevant period for the

       program or location at issue. That measure is very likely to overestimate the impact of

       the lawsuit and does not appear to be grounded in evidence or studies.

157.   The Department also does not seriously consider the likelihood that uneven enforcement

       based on various state laws and state agency requirements might result in unfairness for

       schools. In the Borrower Defense Provisions, the Department itself highlights the

       supposed importance of uniform rules to fairness. See, e.g., id. at 75,939. Hence,

       triggers related to state or local enforcement action conflict with other aspects of the

       Department’s reasoning.

158.   The Financial Responsibility Provisions also incentivize certain litigation tactics by

       empowering state Attorneys General and other oversight entities – including local

       government entities, id. at 75,990 – to trigger important federal regulatory consequences

       unilaterally, even where a lawsuit may later be found meritless. This arbitrarily increases

       the risks institutions face to their financial stability from the mere filing of a lawsuit.

159.   The Department’s decision to base significant regulatory consequences on non-

       governmental parties’ lawsuits that endure past the still-preliminary summary judgment

       stage raises similar concerns. Denial of a defendant’s summary judgment motion – or a

       defendant’s decision not to pursue such a motion – does not suggest the plaintiff is likely

       to prevail. Survival of summary judgment indicates only that issues of fact remain to be

       resolved before judgment can be rendered. Claims against educational institutions often

       raise primarily factual, not legal, issues and are thus not amenable to summary judgment

       even when meritless.

                                                  53
       Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 54 of 78



160.   The Department rejects any mechanism that would permit, much less require, it to

       consider the merit of a lawsuit. Its reasoning on this critical point is insufficient. The

       Department sees “little or no value” in considering a presentation from the institution

       regarding a pending lawsuit, and objects to “second-guessing” government agencies in

       the exercise of their litigation activities. Id. at 75,990. But commenters have not asked

       the Department to adjudicate cases, only to fairly evaluate the level of financial risk they

       pose. By contrast, the assumption that the plaintiff will not only prevail but obtain the

       maximum possible recovery is arbitrary and capricious. And it is the Department, not

       objecting commenters, that has chosen to use the mere filing of a lawsuit by state entities

       as the trigger for significant financial consequences.

161.   The regulations’ litigation-based “triggering events” and their failure to provide due

       process not only violates reasoned decision-making and deprives institutions of basic

       regulatory fairness, but also deprives schools of their ability to effectively manage

       litigation risk. The mere filing of a lawsuit with a large requested damages figure that

       survives for 120 days (or proceeds past summary judgment) may require a defendant

       institution to post a costly letter of credit. Thus, plaintiff states, private parties, and their

       attorneys could bring enormous settlement pressure to bear on an institution at

       preliminary stages of litigation. Institutions could be compelled to settle even meritless

       lawsuits following denial of summary judgment in order to address or ameliorate the

       coercive dynamic these regulations create. Placing parties on such an uneven playing

       field threatens not only the financial stability of higher education institutions but also the

       integrity of the American litigation system.




                                                  54
       Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 55 of 78



162.   The regulations determine the impact of a lawsuit on an institution’s composite score

       based on the plaintiff’s demand for a certain amount of damages. This is unjustified and

       unjustifiable. The damages figure a plaintiff requests has no relationship to an

       institution’s financial responsibility, especially since the claim may have no merit, and

       the damages figure has not been subjected to any sort of adversarial testing or

       independent evaluation.

163.   Overall, the Department’s use of lawsuits as triggering events is unsupported by any data

       or study on the record. The Department has not offered any evidence of what percentage

       of lawsuits that are pending for 120 days or proceed past summary judgment result in a

       decision against the defendant school. Nor has the Department studied the relationship

       between the amount of damages demanded and the amount, if any, recovered by

       plaintiffs. By contrast, commenters offered evidence showing that judgments against

       schools are extremely rare. The Department’s decision thus runs counter to evidence in

       the record.

164.   Additionally, the automatic “triggering event” based on cohort default rates effectively

       punishes institutions that attempt to serve underserved student populations, unnecessarily

       raising costs for those institutions in ways that threaten to diminish educational choice.

       “Cohort Default Rates tend to be higher at institutions that serve low-income and

       minority students including community colleges and HBCUs.” Kamille Wolff Dean,

       Student Loans, Politics, and the Occupy Movement: Financial Aid Rebellion and Reform,

       46 J. Marshall L. Rev. 105, 128 (2012). The regulations threaten to push these

       institutions’ costs measurably higher based on an automatic trigger, which may




                                                55
       Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 56 of 78



       unnecessarily cause some schools to shut down altogether. That would leave taxpayers

       stuck with a large bill and underserved students with even fewer options.

165.   The Department has also created a trigger based on the failure of a gainful employment

       metric. The use of a failure of a single programmatic gainful employment metric as a

       basis for a trigger requiring the recalculation of the institutional composite score

       inappropriately draws a conclusion of “financial risk” without supporting evidence.

       Harvard University recently announced the teach out of its American Repertory Theater

       graduate program because of a failing gainful employment rate. It is unlikely, however,

       that anyone would consider Harvard at financial risk because of this single program

       failing the gainful employment rule.

166.   The regulations also authorize the Secretary to require an institution to provide a letter of

       credit or other financial protection if the Secretary finds an “event or condition that is

       reasonably likely to have a material adverse impact on the financial condition, business,

       or results of operations of the institution.” 81 Fed. Reg. at 76,074. This language neither

       gives regulated parties notice of what is required of them nor provides sufficient guidance

       to ensure reasonable, non-arbitrary decision-making. The Department, however, has

       refused to define “material adverse effect” in the Final Rule. See id. at 76,000.

167.   Compounding this problem, the discretionary triggers offered as examples of “material”

       events have serious legal flaws. The discretionary trigger for fluctuations in Direct Loan

       or Pell Grant funds is vague, yet the Department refuses to clarify what level of

       fluctuation it might consider to be material. The discretionary trigger based on an

       accrediting agency’s decision to place an institution on probation, show-cause, or similar

       status for failure to meet the agency’s standards also risks disproportionately punishing

                                                 56
       Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 57 of 78



       minor infractions and infractions that have no financial impact. The discretionary trigger

       for high dropout rates effectively punishes institutions that attempt to serve underserved

       populations because, as commenters argued and the Department does not dispute, studies

       show that the most common reason students drop out of school has nothing to do with

       institutional quality. Instead, students who drop out commonly state that, due to financial

       circumstances, they needed to resume work. See id. at 76,001.

168.   The Final Rule also unjustifiably singles out and targets proprietary institutions. Several

       of the regulations’ “triggers” – such as the 90/10 trigger, the equity-distribution trigger,

       and the SEC-related triggers – target only proprietary schools. Others, such as the gainful

       employment or default rate triggers, will also have a disproportionate effect on

       proprietary schools. That means the Financial Responsibility Provisions will

       disproportionately burden proprietary schools and their vulnerable students. The

       Department fails to justify this differential, discriminatory, and arbitrary treatment.

169.   The Department’s targeting of proprietary institutions is all the more troubling and

       inadequately justified because its own studies have consistently found that those

       institutions have a large percentage of low-income and minority students. See, e.g., Nat’l

       Ctr. for Educ. Statistics, Students Attending For-Profit Postsecondary Institutions:

       Demographics, Enrollment Characteristics, and 6-Year Outcomes Table 2 (Dec. 2011),

       http://nces.ed.gov/pubs2012/2012173.pdf. Without proprietary schools, it is, at the very

       least, unclear whether these students would be served at all. The Department, however,

       unjustifiably assumes that other institutions will accept all students who are displaced,

       without citing any evidence whatsoever regarding those schools’ capacity or risk




                                                 57
       Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 58 of 78



       tolerance. The Department does not cite any evidence in the record to support this

       assumption.

170.   Despite extensive comments raising the issue of minority and underserved borrowers’

       access to postsecondary education, the Department says little about this critical question

       in the Final Rule. See, e.g., Comments of Spelman College, ED-2015-OPE-0103 (July

       28, 2016); Comments of United Negro College Fund, Thurgood Marshall College Fund,

       National Association for Equal Opportunity in Higher Education, ED-2015-OPE-0103

       (July 29, 2016). When it does address the issue, the Department effectively concedes that

       its proposal to recalculate composite index scores based on triggering events will

       disproportionately impact institutions serving underserved borrowers. As the Department

       acknowledges, those institutions will tend to have “a lower composite score than might

       otherwise be the case.” 81 Fed. Reg. at 76,013. The Department fails to offer a viable

       method of mitigating this disproportionate and harmful impact.

171.   During the comment period, numerous commenters pointed out that the Department has

       not been calculating the metrics under its existing regulations correctly or enforcing its

       rules consistently. These commenters suggested that the Department undertake a review

       of its existing process before it proposes to add new financial-responsibility provisions.

       See, e.g., Comments of National Association of College and University Business Officers

       (NACUBO), ED-2015-OPE-0103 (Aug. 1, 2016); Comments of North Carolina

       Independent Colleges and Universities, ED-2015-OPE-0103 (Aug. 1, 2016). The

       Department has arbitrarily and capriciously rejected this invitation to fix what is broken

       and is instead plowing ahead with new, poorly-thought-out regulations that promise to

       create additional problems.

                                                58
       Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 59 of 78



172.   Overall, the “triggering events” in these regulations will impose significant costs even on

       institutions that are financially responsible by any reasonable definition of that term. The

       Department’s refusal to tie the impact of triggers to any actual, evidence-based study in

       the record is arbitrary and will have an impact on schools that is not adequately addressed

       in the Final Rule. As CAPPS and others explained during the comment period, each

       letter of credit is generally required to be backed up by cash collateral. See, e.g.,

       Comments of CAPPS, ED-2015-OPE-0103 (Aug. 1, 2016); Comments of Education

       Affiliates Inc., ED-2015-OPE-0103 (Aug. 1, 2016). Often, an institution will have to

       provide a cash deposit sufficient to cover the entire letter of credit and pay additional

       fees. Letters of credit also are difficult to obtain in the current credit environment. For

       many schools, this means that the pending status of a lawsuit against it, no matter how

       meritless, may cost it millions of dollars as a result of the Department’s new regulations.

       This perverse impact will be particularly devastating for smaller schools with no

       endowment.

173.   The Department acknowledges that letters of credit have become more onerous in recent

       years, see 81 Fed. Reg. at 76,007, but fails to provide meaningful alternatives. Despite

       the fact that the Department has statutory authority to accept performance bonds under

       Section 498(c)(3)(A) of the HEA, the Department rejects out of hand the suggestion

       made by several commenters that they should be accepted as an alternative to letters of

       credit. See id. The Department fails to explain why these bonds would be less effective

       than a letter of credit, even while acknowledging that they are generally less expensive.

174.   At minimum, the tremendous costs imposed by a letter of credit will unjustifiably divert

       resources away from the education services a school provides in accordance with its

                                                 59
       Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 60 of 78



       mission and promises to students. At worst, if an institution is unable to obtain a letter of

       credit it could effectively be forced out of business for that reason alone, needlessly

       harming both taxpayers and current and former students. The HEA aims to protect

       against the precipitous closure of institutions. See, e.g., 20 U.S.C. § 1099(c)(3)(c). But

       these regulations will likely have the consequence of causing precipitous (and

       unnecessary) school closures. That is the definition of arbitrary and capricious.

175.   The regulations permit institutions some limited opportunities to dispute specified

       triggers, but narrowly circumscribe the Secretary’s hearing officers’ authority to

       reconsider certain demands for financial protection. The regulations allow some

       discretion to reduce amounts demanded above the 10 percent minimum for letters of

       credit. But there is no discretion to overturn a demand for financial protection based on

       automatic triggers or triggers that lead to a composite score of less than 1.0 under the

       Department’s proposed method for calculating adjustments. Hearing officers may no

       longer overturn a demand under 34 C.F.R. § 668.90(a)(3)(iii) on the basis that it is

       unreasonable.

176.   The Department’s refusal, once it has calculated an adjusted composite score based on a

       triggering event, to accept the institution’s next audited financial statements as the basis

       for its financial responsibility determination is also arbitrary and capricious. This

       practice contradicts the Department’s basic rationale for employing “triggering events”:

       to account for “a new financial risk that is realistically imminent” but not accounted for

       in the last audited financial statement. 81 Fed. Reg. at 75,987. There is no legitimate

       justification for holding possible negative financial developments against an institution




                                                60
       Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 61 of 78



       for years while failing to acknowledge, for example, similarly likely positive

       developments.

       C.     The Repayment Rate Provisions Violate the APA.

177.   The Repayment Rate Provisions’ method for calculating loan repayment rates would

       effectively punish institutions that attempt to better serve borrowers by encouraging

       students with low incomes or high debt to pay at a rate that is proportionate to what they

       are earning. These income-based plans provide valuable flexibility for borrowers. But in

       many cases, borrowers who are enrolled in such plans will have, at least for some time,

       an outstanding loan balance that is higher than their original loan balance. See Federal

       Student Aid, U.S. Dep’t of Educ., Income-Driven Plans, https://studentaid.ed.gov/

       sa/repay-loans/understand/plans/income-driven (last visited May 10, 2017). Therefore,

       under the regulations, institutions that have students signed up for these programs will be

       at greater risk of being required to distribute Department-issued warning letters.

178.   The Repayment Rate Provisions also irrationally punish institutions whose students

       choose to go into public service or to serve low-income communities. A nurse or dentist

       that serves in a low-income clinic will likely harm the school’s repayment rate relative to

       those who are employed in wealthier communities.

179.   Furthermore, the Repayment Rate Provisions apparently will be given retroactive effect

       by using data from students who graduated years ago, before the advent of the Final

       Rule. Institutions that have already had students sign up for flexible loan repayment

       options offered and promoted by the government may now effectively face sanctions for

       doing so. Punishing schools for actions that are now a matter of history – and which




                                                61
       Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 62 of 78



       were affirmatively encouraged by the Department when taken – is manifestly

       unreasonable.

180.   The new loan-repayment-rate warning requirement applies only to proprietary

       institutions. The Department claims that institutions in this sector are more likely to have

       poor repayment outcomes. See 81 Fed. Reg. at 76,017. The Department has now

       conceded, however, that the decision to apply this provision only to proprietary schools

       was made based on data that was completely inaccurate. See Dep’t of Educ., Updated

       Data for College Scorecard and Financial Aid Shopping Sheet (Jan. 13, 2017),

       https://ifap.ed.gov/eannouncements/011317UpdatedDataForCollegeScorecardFinaidShop

       Sheet.html.

181.   In any event, the Department still does not explain why a traditional institution with a

       loan repayment rate of zero percent or less should not also warn its students. The

       Department notes that non-proprietary institutions “are not typically comprised solely of

       [gainful employment or vocational] programs and the repayment rate warning may not be

       representative of all borrowers at the school,” id., but fails to explain why it does not then

       simply limit the requirement to those institutions with a significant proportion of students

       in gainful employment programs rather than to proprietary institutions, id. at 76,018. To

       the extent the Department’s decision to limit the requirement to proprietary institutions is

       based on the “risk of excessive and unnecessary burden,” id. at 76,017, that rationale is

       unfair, arbitrary, and capricious. The solution to an overly burdensome regulatory

       approach is to reduce the burden it imposes on all parties, not to impose the onerous

       burden only on some disfavored groups.




                                                62
       Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 63 of 78



182.   Singling out proprietary institutions threatens to further limit already scarce opportunities

       for poor, minority, and underserved populations. Indeed, numerous education experts

       have raised alarms, suggesting that the Department’s recent actions targeting proprietary

       schools will restrict access to higher education for those most in need. That concern was

       also raised by numerous commenters here. See, e.g., Comments of United Negro College

       Fund, Thurgood Marshall College Fund, National Association for Equal Opportunity in

       Higher Education, ED-2015-OPE-0103 (July 29, 2016). The Department’s only response

       to these comments is to reiterate its position that students should be provided the

       information in the warnings that the regulations require, 81 Fed. Reg. at 76,020, which is

       no response at all.

183.   Additionally, the regulations unreasonably require loan repayment warnings if the

       median borrower has not at least “made loan payments sufficient to reduce by at least one

       dollar the outstanding balance on each of the borrower’s FFEL or Direct Loans received

       for enrollment in the institution.” Id. at 76,071 (emphasis added). Borrowers may

       prioritize paying down some loans over others, particularly if they have different interest

       rates. Thus, requiring the median borrowers to have paid down each loan – rather than

       the total loan balance – is arbitrary and capricious and may impose loan-repayment-rate

       warning requirements on institutions unreasonably, with no legitimate justification.

       D.     The Arbitration and Class Action Provisions Violate the APA.

18470. The arbitration and class waiver regulations Arbitration and Class Action Provisions are

       arbitrary and capricious. The Department failed to consider important factors raised by

       commenters and did not establish a reasonable connection between the facts found and

       the choice made.

                                                63
      Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 64 of 78



18571. First, the Department failed to adequately weigh or discuss the benefits of individual

       arbitration. As discussed in the congressional record compiled to support the FAA and in

       Supreme Court case law interpreting the FAA, the benefits of arbitration can be

       substantial to all parties involved. See 9 U.S.C. § 2. Arbitration provides a prompt, fair,

       and efficient method of dispute resolution for private individuals as well as educational

       institutions.

18672. The Department itself has recognized the value and efficiency of arbitration elsewhere,

       requiring an institution to “agree[] to submit any dispute involving the final denial,

       withdrawal, or termination of accreditation to initial arbitration before initiating any other

       legal action.” 34 C.F.R. §§ 600.4(c), 600.5(d). The Department’s failure to consider the

       benefits of arbitration – which are demonstrated by the Department’s own rules –

       highlights its unreasoned rush to promulgate these regulations, without consideration of

       all the relevant factors or costs.

18773. The Department also failed to adequately consider the serious drawbacks of class actions

       for students. It is well-documented that class actions are often an ineffective means of

       obtaining relief for consumers. Cases are often drawn-out and unsuccessful, and counsel

       is frequently compensated handsomely for small pay-outs to consumers. In addition, in a

       class action, plaintiffs must meet a high class certification burden, which often prevents

       plaintiffs from obtaining relief.

18874. In support of its determination, the Department relies on a CFPB study. But that study is

       unrelated to the federal loan market and inapplicable to the student loan context. The

       CFPB study on consumer financial products and arbitration agreements concerned six

       financial products including credit cards, checking accounts, general purpose reloadable

                                                64
      Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 65 of 78



       prepaid cards, payday loans, private student loans, and mobile wireless contracts

       governing third-party billing services. See 81 Fed. Reg. at 32,840. Federal student loans

       pose far different risks to borrowers in a far different context, and the Department may

       not, consistent with the mandates of reasoned decision-making, simply cut and paste

       findings from an entirely separate legal and factual setting, made by a separate agency

       with an entirely distinct statutory charter and mission. Accordingly, the CFPB’s study is

       an obviously insufficient basis to sustain the arbitration and class action waiver

       provisions. In fact, the CFPB itself acknowledges the significant distinctions between

       Federal student loans, like the Direct Loan Program, and private student loans. See

       Consumer Financial Protection Bureau, What Are the Main Differences Between Federal

       Student Loans and Private Student Loans?, http://www.consumerfinance.gov/askcfpb/

       545/what-are-main-differences-between-federal-student-loans-and-private-student-

       loans.html (last visited May 10, 2017). The significant differences are not discussed in

       the preamble.

18975. Even if the CFPB study of consumer financial products were an adequate basis for

       determining the costs and benefits of arbitration in the federal loan context, the study

       itself suggested the possibility that arbitration agreements could benefit consumers by

       reducing operating costs for companies and making their products more affordable. In

       other words, arbitration was not necessarily negative for consumers or students.

19076. The lack of consideration of the difference in context also violates the mandate of

       reasoned decision-making with regard to class action agreements. For example, voidable

       student loan debts may be much larger than the extra interest charged by a credit card

       company, and, accordingly, the calculus of costs and benefits of individual litigation is

                                                65
      Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 66 of 78



       far different than in the contexts considered by the CFPB. Without specific study of

       federal student loans, the Department cannot meaningfully rely on the CFPB’s study to

       support its arbitration and class action waiver provisions.

19177. The Department’s reasoning regarding class action waivers is also contradictory on its

       face. The Department claims that class action provisions are vital to ensuring that

       borrowers can collectively hold institutions accountable. But as the Department

       acknowledged in the NPRM, “Federal and State rules impose requirements on class

       actions that may well prevent particular borrowers from bringing and successfully

       maintaining a class action.” 81 Fed. Reg. at 39,383; see also id. at 39,384 n. 62

       (discussing multiple cases involving borrowers dismissed based on the commonality

       issues that often bar borrowers from bringing class actions). If class action litigation is

       not available to most borrowers because their lawsuits do not meet the prerequisites for

       class certification, then it is not likely that a ban on class action waivers will increase the

       availability of class actions in any meaningful way. Moreover, the Department declines

       to discuss whether the availability of group borrower defenses eliminates the need for

       class actions brought in federal court.

19278. The Department also failed to adequately explain which categories of claims can no

       longer be arbitrated. The Final Rule bars arbitration of disputes “with respect to any

       aspect of a borrower defense claim.” 34 C.F.R. § 685.300. But the Department clearly

       intends the Final Rule to cover claims that could be brought in court, not solely the

       Department’s borrower defense process. For example, schools are left to wonder whether

       lawsuits seeking repayment of tuition, not merely repayment of loans, are covered by this

       provision. Exactly which legal causes of action map onto the Department’s borrower

                                                 66
       Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 67 of 78



       defense provisions is unclear and unexplained, and it will arbitrarily and capriciously

       cause difficulties for schools.

19379. The Department additionally failed to properly consider the extent to which institutions

       have relied on the current regulatory framework. Here, institutions have relied on

       arbitration provisions and class action waivers, at least in part, in determining the cost of

       tuition, obtaining insurance, and otherwise ordering their affairs. Schools may also face

       unnecessary disputes with students who have already completed their studies, yet have

       gained newfound authority to bring wide-ranging claims and may create novel and

       unforeseen costs to their alma maters.

III.   The Final Rule Is Unconstitutional.

194.   Each provision of the Final Rule creates serious constitutional problems.

       A.      The Borrower Defense Provisions Violate the Constitution.

195.   In addition to suffering from numerous statutory and administrative law flaws, the

       borrower defense regulations violate the Constitution.

196.   First, the regulations would violate the Due Process Clause. The regulations raise due

       process problems because Department officials are responsible for both prosecuting and

       hearing cases. This prevents schools from being heard by a neutral and detached

       magistrate.

197.   Second, the borrower defense regulations would also violate Article III and an

       institution’s Seventh Amendment right to a civil jury trial. They allow agency officials to

       adjudicate what is in essence a private right: the right of a student to recover for fraud or

       contract violations against his or her school. Liability for such private rights can only be

       determined in court, by a jury.

                                                 67
       Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 68 of 78



       B.     The Financial Responsibility Provisions Violate the Constitution.

198.   The Financial Responsibility Provisions violate the Constitution’s Due Process Clause.

       The decision to base significant consequences on the mere pending status of a lawsuit,

       even when an institution has been offered no opportunity to be heard, does not comport

       with the requirement of procedural due process. The same is true of the decision to base

       significant consequences on certain lawsuits surviving summary judgment, which

       provides no protection for defendants where the legal claims at issue are primarily factual

       in nature. Additionally, the impermissible vagueness of the standard by which the

       Secretary can decide to impose a letter of credit or other financial protection based on an

       “event or condition” also conflicts with the requirements of due process. And the

       unjustified limits placed on opportunities to contest the application of various triggers, as

       well as the lack of any opportunity generally for an institution to show that application of

       a trigger is unreasonable, also deprives institutions of the crucial opportunity to be heard.

       C.     The Repayment Rate Provisions Violate the Constitution.

199.   The mandatory reporting provisions violate the First Amendment by compelling speech.

       As the result of a government fiat, they require a warning for which the Department

       dictates the form, place, manner, and precise language. Institutions would be required to

       include this warning in all promotional materials and advertisements and to post it on the

       school’s website. The Department would be empowered to require changes whenever it

       deems the warning insufficiently prominent, clear, and conspicuous. Broad prophylactic

       rules forcing speech are deeply suspect under the First Amendment. That is especially

       true of regulations that are both over-inclusive and under-inclusive, like the disclosure

       rule – which targets innocent schools whose borrowers are using income-based

                                                68
       Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 69 of 78



       repayment plans and excuses non-profit and public institutions with similarly low

       repayment rates. The loan repayment rate warning requirement is precisely the type of

       broad prophylactic free speech restriction and forced speech of which courts are wary. It

       is not sufficiently tailored to warrant restricting or forcing speech, even in a commercial

       speech context.

       D.     The Arbitration and Class Action Provisions Violate the Constitution.
200.   To the extent that the Arbitration and Class Action Provisions are applied to contracts

       already in existence, or retroactively, the regulations violate the Due Process Clause.

                                    IRREPARABLE HARM

201.   CAPPS schools will experience irreparable harm due to the Final Rule. The reputational

       harm that may stem from being subject to a borrower defense proceeding, or mandatory

       reporting and warnings, or a letter of credit and provisional certification will be difficult,

       if not impossible, to repair. Prospective students likely would be deterred from enrolling

       in programs that would otherwise be beneficial to them based on arbitrary and capricious

       repayment rate or financial responsibility warning. Current students likewise will look to

       transfer to programs that are not subject to or required to provide such warnings. That

       will irreparably harm CAPPS institutions. Some CAPPS members could be put out of

       business if a single letter of credit is required of them; based on the multiple mandatory

       triggers, CAPPS believes that a large number of members may be required to post letters

       of credit soon after the regulations go into effect. If a school goes out of business, or fails

       to enroll a student who is troubled by the Department’s arbitrary and unlawful warning

       provisions, that harm is irreparable.




                                                 69
       Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 70 of 78



                                    COUNT ONE
                 (Borrower Defense Provisions: No Statutory Authority)

202.   CAPPS repeats, realleges, and incorporates the preceding paragraphs as though fully set

       forth herein.

203.   The Borrower Defense Provisions are not authorized under the HEA, 20 U.S.C. § 1001 et

       seq.

204.   The regulations exceed the Department’s statutory jurisdiction and authority and do not

       comport with the terms of the HEA, GEPA, or the Organization Act. Among other

       things, the regulations impermissibly turn a statutory defense into a novel cause of action;

       authorize penalties in excess of those expressly permitted by the HEA; and create a novel

       adjudicatory process out of whole cloth.

205.   Accordingly, the Borrower Defense Provisions are in excess of statutory authority,

       jurisdiction, and limitations, in violation of 5 U.S.C. § 706(2)(C), and are not in

       accordance with law, in violation of 5 U.S.C. § 706(2)(A).

                                       COUNT TWO
               (Borrower Defense Provisions: Arbitrary and Capricious)
206.   CAPPS repeats, realleges, and incorporates the preceding paragraphs as though fully set

       forth herein.

207.   The Borrower Defense Provisions are arbitrary and capricious. Among other things, the

       regulations do not explain the need for a massive new loan forgiveness program; do not

       adequately explain why or how a borrower “defense” is being converted into a borrower

       “offense” or affirmative right; do not outline adequate adjudicatory procedures or detail

       an institution’s right to be heard; stretch the definition of a “substantial

       misrepresentation” past the point of reasonableness; and apply retroactively.



                                                 70
       Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 71 of 78



208.   Accordingly, the Borrower Defense Provisions are arbitrary, capricious, an abuse of

       discretion, or otherwise not in accordance with law, in violation of 5 U.S.C. § 706(2)(A).

                                     COUNT THREE
                   (Borrower Defense Provisions: Violate the Constitution)

209.   CAPPS repeats, realleges, and incorporates the preceding paragraphs as though fully set

       forth herein.

210.   The Borrower Defense Provisions violate the Due Process Clause of the United States

       Constitution by, among other things, depriving institutions of the right to be heard and to

       present evidence to a neutral magistrate before being deprived of property.

211.   By providing for the adjudication of contract and fraud claims in an administrative

       setting, the regulations violate the Seventh Amendment and Article III.

212.   Accordingly, the Borrower Defense Provisions are contrary to constitutional right, power,

       privilege, or immunity, in violation of 5 U.S.C. § 706(2)(B), and are not in accordance

       with law, in violation of 5 U.S.C. § 706(2)(A).

                                        COUNT FOUR
                  (Financial Responsibility Provisions: No Statutory Authority)

213.   CAPPS repeats, realleges, and incorporates the preceding paragraphs as though fully set

       forth herein.

214.   The Financial Responsibility Provisions are not authorized under the HEA, 20 U.S.C. §

       1001 et seq.

215.   The Financial Responsibility Provisions exceed the Department’s statutory jurisdiction

       and authority and do not comport with the terms of the HEA. Among other things, the

       regulations fail to fulfill the statute’s mandate to account for an institution’s total




                                                  71
       Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 72 of 78



       financial circumstances; impermissibly delegate tasks to third-party actors; and specify

       regulatory consequences different from those in the statute.

216.   Accordingly, the Financial Responsibility Provisions are in excess of statutory authority,

       jurisdiction, and limitations, in violation of 5 U.S.C. § 706(2)(C), and are not in

       accordance with law, in violation of 5 U.S.C. § 706(2)(A).

                                       COUNT FIVE
            (Financial Responsibility Provisions: Arbitrary and Capricious)
217.   CAPPS repeats, realleges, and incorporates the preceding paragraphs as though fully set

       forth herein.

218.   The Financial Responsibility Provisions are arbitrary and capricious. Among other

       things, the regulations impose significant financial and other consequences automatically

       based on “triggering events” which may have little, if anything, to do with the school’s

       financial soundness, and give the Secretary virtually unbounded discretion to impose

       sanctions for other reasons as well. These automatic and discretionary “triggers” raise

       serious problems regarding fairness, due process, and reasoned decision-making –

       problems which the Department fails to address adequately. Additionally, the

       Department failed to provide notice of, or an opportunity to comment on, the integration

       of these “triggers” into the composite score framework or the addition of several

       discretionary triggers.

219.   Accordingly, the Financial Responsibility Provisions are arbitrary, capricious, an abuse

       of discretion, or otherwise not in accordance with law, in violation of 5 U.S.C. §

       706(2)(A), and violate the notice and comment requirements of 5 U.S.C. § 553.

                                        COUNT SIX
               (Financial Responsibility Provisions: Violate the Constitution)



                                                72
       Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 73 of 78



220.   CAPPS repeats, realleges, and incorporates the preceding paragraphs as though fully set

       forth herein.

221.   The Financial Responsibility Provisions violate the Due Process Clause of the United

       States Constitution by, among other things, basing significant regulatory consequences on

       preliminary litigation developments, denying institutions an opportunity to be heard, and

       adopting an impermissibly vague standard by which the Secretary can decide to impose a

       letter of credit or other financial protection based on an “event or condition.”

222.   Accordingly, the Financial Responsibility Provisions are contrary to constitutional right,

       power, privilege, or immunity, in violation of 5 U.S.C. § 706(2)(B), and are not in

       accordance with law, in violation of 5 U.S.C. § 706(2)(A).

                                       COUNT SEVEN
                 (Repayment Rate Provisions: No Statutory Authority)
223.   CAPPS repeats, realleges, and incorporates the preceding paragraphs as though fully set

       forth herein.

224.   The Loan Repayment Rate Provisions are not authorized under the HEA, 20 U.S.C. §

       1001 et seq. Among other things, they provide for consequences not authorized under the

       statute, single out proprietary institutions in ways not authorized by the statute, and rely

       on provisions of the statute which provide no authority for these regulations.

225.   Accordingly, the Loan Repayment Rate Provisions are in excess of statutory authority,

       jurisdiction, and limitations, in violation of 5 U.S.C. § 706(2)(C), and are not in

       accordance with law, in violation of 5 U.S.C. § 706(2)(A).

                                       COUNT EIGHT
                (Repayment Rate Provisions: Arbitrary and Capricious)
226.   CAPPS repeats, realleges, and incorporates the preceding paragraphs as though fully set

       forth herein.

                                                73
       Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 74 of 78



227.   The Loan Repayment Rate Provisions are arbitrary and capricious. Among other things,

       the regulations’ method for calculating loan repayment rates would effectively punish

       institutions that have attempted to better serve borrowers and reduce default rates by

       highlighting pay-as-you-earn plans and other flexible loan repayment options; the

       regulations would apply that method retroactively, even though the federal government

       itself offers and encourages such options; and the regulations target proprietary schools

       and do not adequately explain why other institutions with similar loan repayment rates

       should not be subject to the same warning requirements.

228.   Accordingly, the Loan Repayment Rate Provisions are arbitrary, capricious, an abuse of

       discretion, or otherwise not in accordance with law, in violation of 5 U.S.C. § 706(2)(A).

                                    COUNT NINE
                   (Repayment Rate Provisions: Violate the Constitution)

229.   CAPPS repeats, realleges, and incorporates the preceding paragraphs as though fully set

       forth herein.

230.   The Loan Repayment Rate Provisions violate the First Amendment because the

       mandatory reporting provisions are broad, prophylactic rules that compel speech in the

       form of Department-issued warnings attached to advertising and promotional materials.

231.   Accordingly, the Loan Repayment Rate Provisions are contrary to constitutional right,

       power, privilege, or immunity, in violation of 5 U.S.C. § 706(2)(B), and are not in

       accordance with law, in violation of 5 U.S.C. § 706(2)(A).

                                        COUNT TEN
               (Arbitration and Class Action Provisions: No Statutory Authority)

23280. CAPPS repeats, realleges, and incorporates the preceding paragraphs as though fully set

       forth herein.


                                               74
      Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 75 of 78



23381. The Arbitration and Class Action Provisions are not authorized under the HEA, 20

       U.S.C. § 1001 et seq.

23482. The Arbitration and Class Action Provisions exceed the Department’s statutory

       jurisdiction and authority and do not comport with the terms of the HEA. Among other

       things, the regulations do notenot relate to any specific authority conferred by the HEA;

       conflict with the FAA; and were not otherwise authorized by Congress.

23583. Accordingly, the Arbitration and Class Action Provisions are in excess of statutory

       authority, jurisdiction, and limitations, in violation of 5 U.S.C. § 706(2)(C), and are not in

       accordance with law, in violation of 5 U.S.C. § 706(2)(A).

                                  COUNT ELEVENTWO
            (Arbitration and Class Action Provisions: Arbitrary and Capricious)

23684. CAPPS repeats, realleges, and incorporates the preceding paragraphs as though fully set

       forth herein.

23785. The Arbitration and Class Action Provisions are arbitrary and capricious. Among other

       things, the regulations fail to confront or acknowledge the benefits of individual

       arbitration; fail to show that class actions related to borrower defenses would be

       permissible, even absent class waivers; and fails to consider industry reliance on the

       terms of private contracts.

23886. Accordingly, the Arbitration and Class Action Provisions are arbitrary, capricious, an

       abuse of discretion, or otherwise not in accordance with law, in violation of 5 U.S.C.

       § 706(2)(A).




                                                75
       Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 76 of 78



                                   COUNT TWELVE
            (Arbitration and Class Action Provisions: Violate the Constitution)

239.   CAPPS repeats, realleges, and incorporates the preceding paragraphs as though fully set

       forth herein.

240.   The Arbitration and Class Action Provisions violate the Due Process Clause by

       retroactively voiding private contracts.

241.   Accordingly, the Arbitration and Class Action Provisions are contrary to constitutional

       right, power, privilege, or immunity, in violation of 5 U.S.C. § 706(2)(B), and are not in

       accordance with law, in violation of 5 U.S.C. § 706(2)(A).

                                    PRAYER FOR RELIEF

24287. WHEREFORE, Plaintiff prays for an order and judgment:


              (i)      Declaring that the Department’s Borrower Defense, Financial

                       Responsibility, Repayment Rate, and Arbitration and Class Action

                       Provisions were promulgated without statutory authority within the

                       meaning of 5 U.S.C. § 706(2)(C) and not in accordance with law within

                       the meaning of 5 U.S.C. § 706(2)(A); that the entirety of the Final Rule is

                       contrary to the Constitution within the meaning of 5 U.S.C. § 706(2)(B);

                       and that the Final Rule is and that the Arbitration and Class Action

                       Provisions are arbitrary and capricious within the meaning of 5 U.S.C. §

                       706(2)(A);

              (ii)     Declaring that any action previously taken by Defendants pursuant to the

                       final regulationsArbitration and Class Action Provisions is null and void;




                                                  76
      Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 77 of 78



              (iii)   Enjoining Defendants and their officers, employees, and agents from

                      implementing, applying, or taking any action whatsoever pursuant to the

                      final regulations;

              (iviii) Vacating the final regulationsArbitration and Class Action Provisions;

              (viv)   Awarding Plaintiff its reasonable costs, including attorneys’ fees, incurred

                      in bringing this action; and

              (viv)   Granting such other and further relief as this Court deems just and proper.



Dated: May 24December 28, 20172018                   Respectfully submitted,


                                                     /s/ Clifford M. Sloan
BORIS BERSHTEYN                                      CLIFFORD M. SLOAN, DC Bar No. 417339
SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP             CAROLINE S. VAN ZILESYLVIA O. TSAKOS, DC
4 Times Square                                       Bar No. 1017942888273394
New York, NY 10036                                   SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
T: 212/735-3834                                      1440 New York Avenue, NW
                                                     Washington, DC 20005
GREGORY BAILEY                                       T: 202/371-7000
SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP             F: 202/661-8340
155 N Upper Wacker Dr. #2700                         Email: cliff.sloan@skadden.com
Chicago, IL 60606
T: 312/407-0739
F: 312/407-8604

ROBERT L. SHAPIRO, DC Bar No. 415854
Duane Morris LLP
505 Ninth Street, NW
Washington, DC 20004
T: 202/776-7867
F: 202/330-5290


                                      Attorneys for CAPPS




                                               77
       Case 1:17-cv-00999-RDM Document 82-2 Filed 12/28/18 Page 78 of 78



                                  CERTIFICATE OF SERVICE

       I hereby certify that the foregoing Amended Complaint was filed electronically with the

Clerk of the Court on December 28, 2018 using the CM/EMF system, which will send

notification of such filing to all counsel of record.




                                                        /s/ Clifford M. Sloan
                                                        Clifford M. Sloan




                                                  78
